 444300 NLRB No. 45DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1On April 13, 1988, M&J changed its corporate name to Robert G. Andrew,Inc. (RGA). Other than the name change, RGA is the same corporation as the
former M&J. The judge found, therefore, that any liability attaching to M&J
extends to RGA.2BSA also disputes the finding of a bargaining obligation under Burns ontwo grounds. First, it contends that the judge improperly found it to have taken
over M&J's leased workforce, including the unrecalled unfair labor practice
strikers who had been employees of West and M&J as alter egos. BSA argues
that this finding improperly denies it the ``opportunity to determine, upon pur-chase, whether or not to hire its predecessor's employees.'' Second, BSA con-
tends that the Union failed to make an adequate bargaining demand to trigger
a bargaining obligation on the part of BSA. We find no merit in these conten-
tions.Although Burns holds that an employer that purchases another's business isfree, absent unlawful motivation, to choose employees from any source, BSA
did not avail itself of that option by hiring its own new work force at the out-
set. Instead, it simply took over M&J's operation (including M&J's work
force); and because it also was on notice of its predecessor's unfair labor prac-
tices, that work force included the unreinstated unfair labor practice strikers
who had made unconditional offers to return to work. See Proxy Communica-tions, 290 NLRB 540 1988), enfd. 873 F.2d 552 (2d Cir. 1989). As to theexistence of the requisite bargaining demand, we agree with the judge that the
Union adequately notified BSA of its demand to bargain through a letter that
was served on all Respondents on June 24, 1988.M&J Supply Co., Inc. t/a Robert G. Andrew, Inc.,and its alter ego, West End Transport, Inc. andInternational Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of
America, AFL±CIO Local 251Building Supply Acquisition Co., Inc. t/a M&J Sup-ply Co., Inc. and Local 251, a/w InternationalBrotherhood of Teamsters, Chauffeurs, Ware-
housemen and Helpers of America, AFL±CIO.
Cases 1±CA±25221, 1±CA±25743, and 1±CA±
25596±2September 28, 1990DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYOn September 18, 1989, Administrative Law JudgeWallace H. Nations issued the attached decision. The
General Counsel and Respondents West End Transport,
Inc. (West) and Building Supply Acquisition Co., Inc.
(BSA) filed exceptions and supporting briefs.The National Labor Relations Board has delegatedits authority in this case to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings, and con-
clusions as modified and to adopt the recommended
Order as modified.The judge found, inter alia, that Respondents M&JSupply Co. (M&J) and West were alter egos, and that
Respondent BSA was their successor, pursuant to
NLRB v. Burns Security Services, 406 U.S. 272 (1972),and Golden State Bottling Co. v. NLRB, 414 U.S. 168,174±185 (1973).1He therefore found, pursuant toBurns, that BSA was obligated to bargain with theUnion and, pursuant to Golden State, that it was prop-erly held jointly and severally liable for remedying the
unfair labor practices of West and M&J. Notwith-
standing the latter finding, the judge's recommended
remedy and Order limits BSA's remedial liability to a
period commencing on April 13, 1988, the date of the
closing on M&J's sale of the operation to BSA.Respondent BSA does not challenge the findingsthat M&J and West violated the Act. It excepts, inter
alia, to the judge's finding that it had sufficient knowl-
edge of unfair labor practices committed by M&J and
West to be held liable as a successor under GoldenState, supra.2The General Counsel excepts to thejudge's failure to hold BSA liable for remedying theunfair labor practices committed by M&J and West
prior to April 13, 1988. For the reasons that follow, we
reject BSA's claim that it lacked sufficient knowledge
to be a Golden State successor and we find merit inthe General Counsel's exception to the limitation on
BSA's remedial liability and amend the recommended
Order accordingly.In Golden State Bottling Co. v. NLRB, supra, the Su-preme Court held that an employer who acquires sub-
stantial assets of a predecessor and who continues
without substantial change the predecessor's business
operations, can be required to remedy the prede-
cessor's unremedied unfair labor practices if it is on
notice of the predecessor's unlawful conduct. It is now
settled that, once the General Counsel establishes an
employer's successorship status, the burden is on that
successor to show that it lacked knowledge of its pred-
ecessor's unfair labor practices. Blu-Fountain Manor,270 NLRB 199, 210 (1984), enfd. sub nom. NLRB v.Jarm Enterprises, 785 F.2d 195 (7th Cir. 1986). Ac-cord: NLRB v. South Harlan Coal Co., 844 F.2d 380,384 (6th Cir. 1988); Cumberland Nursing & Convales-cent Center, 263 NLRB 428, 434 (1982). Furthermore,in determining whether the successor has made that
showing, the Board is not bound by a successor's deni-
als of knowledge. It may conclude that the successor
had the requisite knowledge if reasonable inferences
from the record as a whole support such a finding.
Golden State Bottling Co. v. NLRB, supra, 414 U.S. at172±174. Finally, evidence that a successor was aware
of the conduct that the Board ultimately found unlaw-
ful may suffice to show notice; it is not necessary that
the successor have seen particular charges or com-
plaints. NLRB v. St. Mary's Foundry Co., 860 F.2d679, 681±682 (6th Cir. 1988).In the present case, there is virtually no dispute thatBSA was a successor to M&J. Respondent BSA admit-
ted in its answer to the complaint, and the judge rea-
sonably found, that after BSA purchased M&J's build-
ing supply distribution business on April 13, 1988, it
continued, without a hiatus, to operate that same busi-
ness, under the same name, at the same location, with
the same equipment, supervision, and leased employee 445ROBERT G. ANDREW, INC.3BSA took over the employees by adopting M&J's contract with Aldworth.It was able to take over the corporate name because, as indicated in fn. 1
above, M&J changed its name to Robert G. Andrew, Inc. on the day of the
closing. BSA also retained Robert Andrew, M&J's former owner, as a consult-
ant for 1 year.4The judge found that the strike, although originally conceived as a strikefor recognition, was converted to an unfair labor practice strike at its outset
as a result of the wage increase promise the day before the strike and the
threat to terminate strikers, made on the morning they walked out. The com-
plaint did not allege that the threat (which was made by M&J Foreman Frank
Palombo) amounted to an unlawful constructive discharge of the strikers, nor
was the case litigated on this theory. Therefore, we do not adopt the judge's
finding, in sec. III,K of his opinion, that the strikers were fired at the strike's
outset. We note, in any event, that the judge's recommended backpay order,
which begins the backpay period for the strikers from the date on which they
made unconditional offers to return, does not reflect that finding, so our failure
to adopt it does not necessitate any change in the recommended Order.5West was owned and ostensibly operated by Joyce Andrew, the wife ofRobert Andrew, owner of M&J.6As noted above, BSA has not challenged any of these unfair labor practicefindings. Because M&J filed no exceptions at all, the only exception to these
findings is West's objection to the finding that it violated the Act by virtue
of the unilateral subcontracting of unit work to Aldworth and the failure to
give notice and an opportunity to bargain over the effects of the sale of M&J
to BSA. West appears to argue that, although it does not take issue with the
finding that West and M&J are alter egos, it should escape liability for those
violations because its president, Joyce Andrew, had not been informed by herhusband that he was planning to sell M&J to BSA. Under those circumstances,
it contends, Joyce was justified by entrepreneurial considerations, in continuing
to bargain with the Union while concealing from it the fact that the arrange-
ment by which West's drivers worked for M&J had been terminated. She rea-
sonably hoped, West contends, that M&J might renew the arrangement in the
future; thus, keeping the Union in the dark about the termination was a proper
way of keeping her business afloat in the meantime. We find no merit in this
exception. It is doubtful that concealment of past events affecting employeescan be justified as an entrepreneurial prerogative. Even if it could be, however,
having failed to attack the alter ego finding, West cannot rely on an argument
predicated on any alleged lack of communication between it and officers of
M&J.complement.3The burden thus shifts to BSA to showthat it lacked notice of the unfair labor practices com-
mitted by M&J and its alter ego, West. Respondent
BSA has not carried that burden. Indeed, as explained
below, there is ample warrant in the record to support
the judge's affirmative finding that BSA knew the sub-
stance of the charges brought against its predecessor
prior to April 13, 1988, the date on which the sale of
M&J to BSA was closed.The unfair labor practices committed by M&J/Westprior to that date consisted in part of the following ac-
tions taken in an effort to avert unionization of the
M&J drivers: threatening to discharge employees who
strike; promising to increase wages of unit employees;
granting such a wage increase; promising to review
wages at a future date; and failing to recall strikers
after November 17, 1987, when they made uncondi-
tional offers to return.4Respondent M&J also soughtto avoid unionization by creating an alter ego company
(West), from whom it leased employees formerly on
its own payroll; but the creation of the alter ego was
not alleged in itself to be a violation.5Notwithstandingthe foregoing unlawful conduct, the Union won a
Board election as the drivers' representative on De-
cember 7, 1987. The judge found that M&J/West com-
mitted the following violations following the election
in an effort to avoid dealing with the Union: subcon-
tracting the unit work to Aldworth and thereby termi-
nating the employment of the M&J/West drivers (a
violation of Sec. 8(a)(3) because of the unlawful mo-
tive and a violation of Sec. 8(a)(5) because it was done
without giving the Union notice and an opportunity to
bargain); failing to bargain over the effects of the sub-
contracting decision; failing to notify the Union of the
decision to sell the business to BSA, and failing to
bargain over the effects of that decision.6The record shows that BSAÐby virtue of factsmade known to its owner and president, Louis
Simonini, or his attorney, Joseph Tutalo, or bothÐwas
on notice of the unfair labor practices committed by
M&J/West. Simonini testified that Robert Andrew, the
president of M&J whom Simonini retained as a con-
sultant after the purchase of the business, had told him
prior to the purchase about the Union's organizing
campaign and had also told him ``a long story'' about
the circumstances in which M&J subcontracted the
drivers' work to Aldworth. In particular, Andrew told
him that he had originally contracted with West to pro-
vide trucking services and had not long thereafter ter-
minated that contract and entered into the agreement
with Aldworth. Simonini also admitted he knew about
the strike.With respect to Board filings and proceedings re-garding those events, Simonini testified that negotia-
tions for the purchase of BSA began sometime in ``the
middle to the end of January'' 1988, and continued
through February and March. At some point during
those negotiations, according to his testimony, he be-
came aware that there were unfair labor practice
charges pending against M&J. He asked his attorney,
Tutalo, to check this out. Simonini further testified that
Tutalo, after conferring with Robert Andrew's attor-
ney, Vincent Piccirilli, reported to Simonini that there
was a charge pending and that ``at some time in the
future after I owned the company, I would have to
deal with that charge.'' Indeed, Simonini admitted that
Tutalo had stated that ``if the charge were to be prov-
en,'' Simonini ``might have to recognize the Union.''Around the time when the negotiations for the pur-chase began, there was a pending charge, Case 1±CA±
25178, filed on December 16, 1987, alleging that West
had violated Section 8(a)(3) and (1) of the Act by fail-
ing to recall the strikers; that charge had been amended
on January 18, 1988, to add M&J as a respondent. On
January 20Ðaround, or shortly after, the time of the
first meeting to negotiate the purchaseÐthe Union
filed a second charge, Case 1±CA±25221; and it filed
an amendment to that charge on February 19. The lat-
ter charge as amended alleged, inter alia, unlawful
promises and grants of benefits to defeat the union
campaign, the unlawful subcontracting of unit work,
and refusals to meet and bargain with the Union over
mandatory subjects. A complaint based on the charge 446DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7In making our finding regarding knowledge under Golden State, we do notrely on Simonini's correspondence with the Regional Office after he purchased
the business or, indeed, on any event occurring after April 13, 1988.8Sec. 7(c) of the purchase and sale agreement (not sec. 1(j) as stated bythe judge) provides that M&J will indemnify BSA for all claims and liabilities.in Case 1±CA±25221 was issued against M&J andWest on March 25, 1988. The charges in both Cases
1±CA±25178 and 1±CA±25221 and the complaint
based on the latter were duly served on M&J and its
attorney, Piccirilli.Although Simonini's attorney Tutalo did not testify,a reasonable inference from the record is that when, on
Simonini's instructions, he asked Piccirilli about pend-
ing unfair labor practice charges, Tutalo learned about
both charges and their amendments. Such an inference
is supported both by Tutalo's description of the pend-
ing charge as possibly entailing an obligation Tutalo's
description of the pending charge as possibly entailing
an obligation to bargain with the Union and by the un-
likelihood that Piccirilli would tell Tutalo about only
one of the charges. Since Tutalo was Simonini's legal
representative during these purchase negotiations, no-
tice to him was notice to BSA, regardless of how
much or how little he told Simonini about Piccirilli's
explanations. See NLRB v. Jarm Enterprises, supra,785 F.2d at 205 (imputing notice to employer through
its attorney).BSA's principal ground for contending that it lackedknowledge of its predecessor's unfair labor practices is
the fact that only the charge in Case 1±CA±25178 is
mentioned in the purchase and sale agreement exe-
cuted on March 29, 1988, and that at the closing on
April 13, Attorney Piccirilli showed Simonini and
Tutalo a letter from the Regional Office stating that the
charge in Case 1±CA±25178 had been ``withdrawn
without prejudice'' by the Union. Because of all the
evidence set out above regarding knowledge gained by
Simonini and his counsel concerning the unfair labor
practices committed by M&J/West and charges filed
by the Union,7we find this incident inadequate toshow lack of knowledge under the applicable test.We also agree with the judge that BSA's argumentis undermined by Simonini's own testimony about un-
certainties concerning the letter that were knowingly
left unresolved when he closed on the purchase of the
business. Simonini testified that Piccirilli told those
present, ``I think the charge has been dropped, but I'm
not absolutely sure; I'll find out.'' No attempt to find
out was made, however, before the parties closed on
the contract. Thus, in response to a question at the
hearing whether ``even though there was at least a
question in Piccirilli's mind as far as you knew as to
what was happening to the unfair labor practice
charges, you still went ahead and signed the docu-
ments,'' Simonini testified, ``I did.'' As the judgeaptly reasoned: ``As Respondent BSA was willing toproceed with the closing before it was sure as to the
meaning of the letter, it must bear the consequences of
that action.''Finally, like the judge, we find that holding BSAjointly and severally liable for its predecessor's unfair
labor practices comports with the policies of GoldenState. The rights of victimized employees are protectedwithout undue hardship to BSA, a beneficiary of its
predecessor's unfair labor practices who had sufficient
knowledge to take that potential liability into account
when negotiating the contract price and to obtain anindemnification clause. See Golden State Bottling Co.v. NLRB, supra, 414 U.S. at 184±185.8We shall therefore modify the judge's recommendedremedy and Order so as to direct BSA not only to rec-
ognize the Union, terminate the subcontract for unit
work, and offer reinstatement to the former M&J/West
employees to available positions, but also, with respect
to the make-whole remedy, to be jointly and severally
liable for all backpay owing the employees as a con-
sequence of unfair labor practices committed by BSA
and the other Respondents, i.e., backpay for losses in-
curred both before and after April 13, 1988.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondents, M&J
Supply Co., Inc. t/a Robert G. Andrew, Inc., and its
alter ego, West End Transport, Inc., and Successor Re-
spondent Building Supply Acquisition Co., Inc. t/a
M&J Supply Co., Inc., Providence, Rhode Island, their
officers, agents, successors, and assigns, shall take the
action set forth in paragraphs 1 through 5 of the Order
as modified.1. Substitute the following for paragraph 2(a).
``(a) Failing and refusing to cease subcontractingwork and reinstate unit employees to the positions they
previously held or, if these positions no longer exist,
to substantially similar positions.''2. Substitute the following for paragraph 4(c).
``(c) Make whole the unit employees for any lossesthey may have suffered by Respondent's predecessor's
unlawful actions and by its continuation of those un-
lawful actions in the manner set forth in this deci-
sion.''3. Substitute the attached notice for that of the ad-ministrative law judge. 447ROBERT G. ANDREW, INC.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
threaten to fire our employees if theyengage in a strike.WEWILLNOT
promise our employees a wage in-crease and other benefits and implement a wage in-
crease during a union organizing campaign.WEWILLNOT
fail and refuse to recall striking em-ployees after their unconditional offer to return to work
was made on November 17, 1987.WEWILLNOT
fail and refuse to bargain in goodfaith with Local 251, a/w International Brotherhood of
Teamsters, Chauffeurs, Warehousemen and Helpers of
America, AFL±CIO as the exclusive representative of
our employees in the following unit:All full-time and regular part-time drivers, help-ers, warehousemen and yardmen employed at our
Providence, Rhode Island facilities, but excluding
office clerical employees, guards and supervisors
as defined in the Act.WEWILLNOT
fail and refuse to notify and bargainin good faith with Local 251 concerning the decision
to subcontract unit work and the effects of that deci-
sion.WEWILLNOT
fail and refuse to notify Local 251 ofour decision to sell our business and fail and refuse to
bargain in good faith with the Union concerning the
effects of the decision to sell and subsequent sale.WEWILLNOT
subcontract unit work and terminatethe employment of nonstriking unit employees.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
extend recognition to the Union as the ex-clusive bargaining representative of all employees in
the appropriate unit set out above and, on request, bar-
gain in good faith with the Union and, if an under-
standing is reached, embody it in a signed agreement.WEWILL
terminate our subcontract for unit workand offer reinstatement to unit employees, by seniority,
to the positions they previously held, or to substan-
tially equivalent positions.WEWILL
make whole the unit employees for anyloses they may have suffered by any unlawful actions
against them, with interest.WESTENDTRANSPORT, INC.Ronald S. Cohen, Esq., for the General Counsel.Vincent J. Piccirilli, Esq., of Cranston, Rhode Island, for Re-spondent Robert G. Andrew, Inc.Albert Ciullo, Esq., of Warwick, Rhode Island, for Respond-ent West End Transport, Inc.Vincent P. Santaniello, Esq., of Westerly, Rhode Island, forRespondent Building Supply Acquisition, Inc.Richard M. Peirce, Esq., for the Charging Party.DECISIONSTATEMENTOFTHE
CASEWALLACEH. NATIONS, Administrative Law Judge. OnJanuary 20, 1988, International Brotherhood of Teamsters,
Chauffeurs, Warehousemen and Helpers of America, Local
251 (Union) filed an unfair labor practice charge in Case 1±
CA±25221 alleging that M & J Supply Co., Inc. (Respondent
M & J) had engaged in certain unfair labor practices affect-
ing commerce. On February 19, 1988, the Union filed a first
amended charge in Case 1±CA±25221 alleging that Respond-
ent M & J and West End Transport, Inc. (Respondent West
End) had engaged in certain unfair labor practices affecting
commerce. Pursuant to the charge and the first amended
charge in Case 1±CA±25221, the Acting Regional Director
for Region 1 issued a complaint and notice of hearing on
March 25, 1988, alleging that Respondent M & J and Re-
spondent West End were alter egos and a single employer
within the meaning of the National Labor Relations Act
(Act), and further alleging that these Respondents had vio-
lated Section 8(a)(1), (3), and (5) of the Act.On April 1, 1988, Respondent M & J filed an answer tothe complaint admitting, inter alia, service of the charge and
first amended charge in Case 1±CA±25221, jurisdiction as to
Respondent M & J, the labor organization status of the
Union, the supervisory and agency status of Robert Andrew,
Joyce Andrew, Frank Palombo, and Karen Cabral; and that
from on or about October 20, 1987, to on or about Novem-
ber 17, 1987, certain employees of Respondent M & J and
Respondent West End ceased work concertedly and engaged
in a strike, but denying the remaining allegations of the com-
plaint and the commission of any unfair labor practices.On April 8, 1988, Respondent West End filed an answerto the complaint admitting, inter alia, service of the first
amended charge, the labor organization status of the Union,
that Joyce Andrew was Respondent's president and sole
stockholder, that certain of its employees ceased work
concertedly and engaged in a strike from on or about Octo-
ber 20, 1987, to on or about November 17, 1987, that on or
about November 17, 1987, certain employees who had en-
gaged in said strike made an unconditional offer to return to
their former positions of employment, the appropriate unit, 448DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Respondent M & J sold its name and business to Respondent BSA in April1988. Respondent M & J then changed its legal name to Robert G. Andrew,
Inc.2The following named employees of Respondents constitute a unit appro-priate for the purposes of collective bargaining within the meaning of Sec. 9(b)
of the Act:All full-time and regular part-time drivers, helpers, warehousemen and
yardmen employed at Respondent's Providence, Rhode Island facilities,
but excluding office clerical employees, guards and supervisors as defined
in the Act.the status of the Union as the certified exclusive collective-bargaining representative of Respondent M & J's and Re-
spondent West End's employees employed in said unit, but
denying the remaining allegations of the complaint and the
commission of any unfair labor practices.On June 16, 1988, the Union filed an unfair labor practicecharge in Case 1±CA±25596±2 alleging, inter alia, that
Building Supply Acquisition Co., Inc. (Respondent BSA)
was a successor employer to Respondent M & J and Re-
spondent West End, who purchased Respondent M & J and
Respondent West End with knowledge that these Respond-
ents had committed the above mentioned unfair labor prac-
tices. The charge further alleged that Respondent BSA was,
therefore, liable to fully remedy these unfair labor practices.
Pursuant to the charge filed by the Union in Case 1±CA±
25596±2, the Regional Director for Region 1 issued an order
consolidating cases, an amended consolidated complaint, and
notice of hearing on August 9, 1988, alleging that Respond-
ents M & J, West End, and BSA had violated Section
8(a)(1), (3), and (5) of the Act.In August 17, 1988, Robert G. Andrew, Inc. (RespondentRGA) filed an answer to the amended consolidated com-
plaint1admitting, inter alia, service of the charges and firstamended charge in Case 1±CA±25221, jurisdiction over Re-
spondent RGA when it did business as M & J Supply Co.,
Inc., that on or about April 13, 1988, Respondent BSA pur-
chased the business of Respondent M & J Supply Co., Inc.,
that on or about April 13, 1988, Respondent BSA com-
menced to do business under the trade name of M & J Sup-
ply Co., Inc., the labor organization status of the Union, the
supervisory and agency status of Robert Andrew, Frank
Palombo, and Karen Cabral, and that from on or about No-
vember 17, 1987, certain employees of Respondent M & J
and Respondent West End ceased work concertedly and en-
gaged in a strike, but denying the remaining allegations of
the amended consolidated complaint and the commission of
any unfair labor practices.On August 25, 1988, Respondent BSA filed an answer tothe amended consolidated complaint admitting, inter alia, that
the charge in Case l±CA±25596±2 was filed on June 16,
1988, that since on or about April 13, 1988, it commenced
to do business under the trade name of M & J Supply Co.,
Inc., that since April 13, 1988, it has continued to operate
the business of M & J Supply Co., Inc. in basically the same
unchanged form, the labor organization status of the Union,
the supervisory and agency status of Louis Simonini, and
that it contracts out its trucking operations to Aldworth Co.,
Inc. (Aldworth), but denying the remaining allegations of the
amended consolidated complaint and the commission of any
unfair labor practices.On August 30, 1988, Respondent West End filed an an-swer to the amended consolidated complaint admitting, inter
alia, service of the first amended charge in Case 1±CA±
25221, the jurisdictional amounts alleged in subparagraphs
4(a) and (b) of the amended consolidated complaint, the
labor organization status of the Union, that Joyce Andrew
was its president and sole stockholder, that from on or about
October 20, 1987, to on or about November 17, 1987, certain
employees of Respondents M & J and West End ceasedwork concertedly and engaged in a strike, that these employ-ees made an unconditional offer to return to work on No-vember 17, 1987, the appropriate unit,2the status of theUnion as the certified and exclusive collective-bargaining
representative of Respondents M & J's and West End's em-
ployees employed in the unit, but denying the remaining alle-
gations and the commission of any unfair labor practices.On August 24, 1988, the Union filed an unfair labor prac-tice charge in Case 1±CA±25743 alleging that Respondent
RGA and Respondent West End had engaged in certain un-
fair labor practices. On October 3, 1988, the Union filed an
amended charge in this case alleging that Respondents M &
J, West End and RGA had engaged in unfair labor practices.
Pursuant to the charge and amended charge filed in Case 1±
CA±25±743 and those filed in Cases 1±CA±25221 and 1±
CA±25596±2, the Regional Director issued a second order
consolidating cases, second amended consolidated complaint
and notice of hearing on October 13, 1988, alleging that Re-
spondents M & J, West End, RGA, and BSA had violated
Section 8(a)(1), (3), and (5) of the Act.On October 27, 1988, Respondent BSA filed an amendedanswer to the second amended complaint and October 28,
1988, Respondent West End filed an amended answer to this
pleading. On March 7, 1989, the Regional Director issued an
amendment to the second amended consolidated complaint
alleging further violations of the Act.On March 14, 1989, a hearing was held in Boston, Massa-chusetts, and was thereafter continued on March 15, 16, 17,
22, 23, 24, and April 10, 1989, in Providence, Rhode Island.
Briefs were subsequently received from General Counsel and
Respondents BSA and West End.The issues to be decided in this proceeding are as follows:(l) Whether Respondents M & J and West End werealter egos and/or a single employer?(2) Whether the Union has waived its right to allegethe alter ego and/or single employer status of Respond-
ents M & J and West End?(3) Whether Respondent RGA is jointly and sever-ally liable to remedy the alleged unfair labor practices?(4) Whether Respondents M & J and West Endthreatened to fire the striking employees in violation of
Section 8(a) (1) of the Act?(5) Whether Respondents M & J and West End vio-lated Section 8(a) (1) of the Act by promising employ-
ees wage increases?(6) Whether the subcontracting of unit work toAldworth violated Section 8(a)(3) of the Act?(7) Whether the decision to subcontract unit work toAldworth was a mandatory subject of bargaining?(8) Whether Respondents M & J and West Endfailed to notify and bargain with the Union concerning
the decision to subcontract unit work and the effects of
that decision? 449ROBERT G. ANDREW, INC.(9) Whether Respondents M & J and West End vio-lated Section 8(a)(5) of the Act by failing to notify the
Union of the decision to sell the business to Respond-
ent BSA and of the sale of the business?(10) Whether Respondents M & J and West Endhave been dilatory and evasive in their response to
Union bargaining requests and whether by their overall
conduct, they have failed and refused to bargain in
good faith with the Union?(11) Whether Respondents M & J and West End un-lawfully failed and refused to reinstate employees?(12) Whether a valid offer of reinstatement wasmade to the employees?(13) Whether Respondent BSA is jointly and sever-ally liable with its predecessor for remedying the prede-
cessor's alleged unfair labor practices?(14) Whether Respondent BSA had an obligation torecognize and bargain with the Union and whether it
has failed and refused to bargain with the Union?Based on the entire record, and on my observation of thedemeanor of the witnesses, and in consideration of the briefs
submitted, I make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent M & J, a corporation, with an office and placeof business in Providence, Rhode Island, has at all times ma-
terial to this proceeding been engaged in the retail and
wholesale distribution of building supplies and related prod-
ucts. Respondent West End, a corporation with an office and
place of business in Providence, Rhode Island, has at all
times material to this proceeding been engaged in the provi-
sion of personnel to Respondent M & J Supply. Since on or
about April 13, 1988, Respondent BSA, a corporation, has
engaged in business as the successor of Respondent M & J,
utilizing M & J's trade name and facilities in Providence,
Rhode Island. On or about April 13, 1988, Respondent M &
J changed its corporate name and commenced doing business
under the trade name and trade style of Robert G. Andrew,
Inc. Respondents have admitted the jurisdictional allegations
of the consolidated complaint and I find that Respondents M
& J (and as RGA), West End, and BSA are now, and have
been at all times material to this proceeding, employers en-
gaged in commerce within the meaning of Section 2(2), (6),
and (7) of the Act.II. LABORORGANIZATIONINVOLVED
It is admitted and I find that the Union is now, and hasbeen at all times material to this proceeding a labor organiza-
tion within the meaning of Section 2(5) of the Act.III. ALLEGEDUNFAIRLABORPRACTICES
A. Whether Respondents M & J and West End WereAlter Egos and/or a Single Employer?An alter ego relationship may be found when two nomi-nally separate entities share substantially identical manage-
ment, business purpose, operation, equipment, customers, su-
pervision, and ownership. Advance Electric, 268 NLRB1001, 1002 (1984); Crawford Door Sales Co., 226 NLRB1144 (1976). Unlawful motivation is an additional factor fre-
quently considered in determining whether alter ego status
exists. See Gilroy Sheet Metal, 280 NLRB 1075 fn. 1 (1984),enfd. Docket No. 86-7485 (Apr. 28, 1987). In Fugazy Conti-nental Corp., 265 NLRB 1301 (1982), the Board describedthe pertinent factors as: ``common management and owner-
ship; common business purpose, nature of operations and su-
pervision; common premises and equipment; common cus-
tomers, i.e., whether the employers constitute the `same busi-
ness in the same market;' as well as the nature and extent
of the negotiations and formalities surrounding the trans-
action; (and) . . . whether the purpose behind the creation of
the alleged alter ego was legitimate or whether instead, its
purpose was to evade responsibilities under the Act.'' The
evidence of record bearing on the alter ego issue is set out
below together with my conclusions as to its meaning with
respect to factors bearing on a finding of an alter ego rela-
tionship.M & J was formed in 1976 by Robert Andrew and hisnephew, Richard Puerini, for the purpose of engaging in the
sale of building materials, including their delivery, as a
wholesale distributor. These two men ran the Company to-
gether with Puerini being primarily responsible for the oper-
ational aspects of the business and Andrew responsible for
the financial aspects. By 1978, it had grown sufficiently to
begin acquiring real property, purchasing real estate located
at 775 Potters Avenue in Providence, Rhode Island. This ac-
quisition was made by a commonly owned corporation
named Investment Realty Corp (IRC), which prior to 1978had been owned by Andrew and his wife, Joyce Andrew, and
used for ownership of rental properties. At the time of the
Potters Avenue purchase, Mrs. Andrew had, in effect, turned
her stock in the then dormant corporation over to Puerini
with her husband retaining his shares. Later, Respondent M
& J acquired other real property located at 138 and 140 At-
wood Street in Providence. The Potters Avenue property was
utilized for office space, showroom and warehouse facilities.
The property at 140 Atwood is a large building used as a
warehouse. Located at 138 Atwood is a small structure,
which housed files and provided space for two bookkeepers
on the payroll of Respondent M & J.By 1980, M & J had acquired two trucks for use in itsbusiness. In that year IRC purchased those trucks and others
and leased them to M & J, and to M & J Kitchen Supply
and M & J Supply of Connecticut, two other companies in
which Robert Andrew held an ownership interest. This num-
ber reached its peak in 1986±1987, when IRC owned about
15 vehicles which were leased to the companies named
above. By 1986, M & J employed a number of persons, in-
cluding 12 truckdrivers and one warehouse employee. In
1986, the Union conducted a campaign among these employ-
ees, which resulted in an election won by the Company in
October of that year. Prior to this time and going back to
about 1980, Andrew had unsuccessfully attempted to per-
suade Puerini to get out of the trucking aspect of the busi-
ness and concentrate his efforts on its other aspects. Andrew
testified that after the 1986 election, he continued to desire
to contract out the trucking, but did not pursue it with 450DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3All dates in this section dealing with a determination of alter ego statusare in 1987 unless otherwise noted.4This article appeared in the May 12 edition of the Providence Journal. Inthe article, the author sets out perceived advantages of leasing employees from
an employee leasing company rather than employing persons directly. It asserts
that from the lessee's standpoint, it eliminates the need to perform the func-
tions necessary to prepare a payroll and determine benefits, requiring only that
the lessee write one check a payroll period, with a tacked on service fee of
between 20 and 30 percent. The article points out that leasing companies are
often able to acquire benefit packages more cheaply than their customers be-
cause they employ more people. It also notes, ``Leasing companies have been
used by some employers as a tactic to keep out labor unions. Employers argue
that since they don't have employees, they can't have a union. But some labor
leaders say it's doubtful that that tactic will work for long and predict that
the leasing companies themselves will eventually become targets for unioniza-
tion.'' I believe that this latter reason is the one that was most important to
Andrew. A review of the evidence set out in this section of my decision will
clearly reveal that by using West End's services, none of the other benefits
mentioned in the article were obtained. M & J still supervised the drivers, still
kept their hours, still prepared the payroll in the same manner as it always
had and actually still paid them in virtually the same way it had before West
entered the picture. Moreover, M & J agreed to pay a service charge of 50
percent rather than the 20 to 30 percent mentioned in the article as the going
industry charge. Aldworth, the successor to West End, only charged 8 percent
as a service charge. West End could not offer the advantage of reduced benefit
costs as it employed no more employees than had M & J previously.5At a representation hearing held before the Board on November 17, 1987,Andrew testified that his wife did not become a shareholder in M & J upon
the death of Puerini because their accountant advised that she would have to
purchase the cash value of a life insurance policy the corporation carried on
Andrew and other complications.6This list also included two drivers, Thomas Rosenfield and StephenFrongillo, who were paid by Respondent M & J, but actually worked at M
& J Kitchen Supply.7Although West End evidently commenced operations on October 12, itwas not legally incorporated until on or after October 22.8Mrs. Andrew characterized the $2500 as a loan from Robert Andrew. Nopayments were made on this loan until December 10, after Andrew had de-
cided to terminate the services of West End. The Andrew's attorney prepared
a promissory note to secure the loan 18 days after Mrs. Andrew borrowed the
$2500. Under the terms of the note, no regular payments had to be made on
the loan and no payments ever had to be made unless Andrew demanded them
to be made.Puerini because Puerini was in a state of declining health,ending with his death in June, 1987.3On May 12, Andrew read an article about employee leas-ing companies which prompted him to begin discussions on
this subject with his wife.4Until his death, Puerini had beenthe partner in charge of overseeing the trucking end of the
business. Andrew testified that he did not want to assume
this responsibility upon the death of Puerini. Andrew testified
that upon reading the article, Mrs. Andrew said that em-
ployee leasing was a business she would like to get into.
Thereafter, the two had some passing conversations on the
subject, but did not seriously discuss it again until mid-Sep-
tember after all the legal matters resulting from Puerini's
death had been handled.5Andrew testified that these con-versations generally involved his telling his wife that if she
entered the business, it would have to be run by her without
assistance from him. In late August or early September 1987,
Mrs. Andrew set up appointments with her attorney and ac-
countant to pursue the start up of the business. She utilized
the same attorney and accountant utilized by all of Andrew's
companies, including M & J. To this point in time, Mrs. An-
drew's business experience involved bookkeeping for a fam-
ily company some 15 years prior to 1987 and managing IRCwhen it was involved in rental properties. Her duties with
IRC did not call for dealing with employees as the corpora-
tion had none. Mrs. Andrew characterized starting West End
as ``this is a way of getting my foot in the door and starting
to learn a business.''Andrew testified that in late September 1987, he gave Mrs.Andrew a list of M & J's truckdrivers and a list of employee
rules and regulations. He testified that Mrs. Andrew asked
him how many drivers were involved, their pay scale and
benefits and other questions of that nature. She relied on his
judgment that the drivers were good employees and accepted
them as her employees without ever interviewing them or
meeting with them. Andrew also testified that shortly there-after, just before going on a trip to California in early Octo-ber, he posted a notice at 775 Potters Avenue to the effect
that all drivers employed by M & J6would be employed byWest End effective October 12, 1987.7No one had told thedrivers that they were going to be put on the payroll of West
End.Prior to and after the transfer of drivers from M & J toWest End, they were supervised by Frank Palombo and all
but the two who worked at M & J Kitchen Supply worked
out of the Potters Avenue location. They continued to report
to this location after the transfer until the strike. None of the
drivers' terms and conditions of employment or duties
changed until the strike. M & J's customers remained the
same after the transfer and prices charged to customers were
not affected by the transfer. The trucks used by M & J and
driven by West End drivers continued to be leased by M &
J from IRC. M & J was still responsible for the unloading
and loading of trucks, ensuring that deliveries were made,
hiring casual labor, and dealing on a daily basis with the
drivers. Andrew testified that the business of M & J did not
change in any way from the time West End entered business
until the time M & J was sold to BSA.This lack of change in operation is perhaps reflected mostclearly in certain of the testimony of Mrs. Andrew. When
asked to whom at M & J her driver employees reported, she
answered, ``I don't have the slightest idea.'' She went on to
testify that M & J determined who the drivers reported to,
determined under what rules they would operate, determined
the wages and benefits the drivers would receive and deter-
mined all terms and conditions of employment of the drivers.
Although Mrs. Andrew testified that she had planned to have
a meeting with her employees at some unspecified time to
discuss various aspects of the new operation, she said the
strike prevented the meeting. On the other hand, she held no
meeting with the drivers who crossed the picket line and
worked during the strike. The only contact she had with
these employees during the period West End was providing
drivers to M & J was when one brought wood to her home
and when another picked up a vehicle left at her home dur-
ing the strike. When asked whether she had discussed wages
or other working conditions with her employees, Mrs. An-
drew answered, ``No, absolutely not. Positively no. It was
none of my business. The more they paid him, whatever
company he worked for, the better off I was.''West End's start up capital of $3500 was obtained by Mrs.Andrew writing one check for $1000 and another for $2500
on the Andrew's joint checking account.8The only agree-ment between M & J and West End was an oral one, with
no fixed term and apparently terminable at will. It purport-
edly called for the payment by M & J to West End of the
total drivers' payroll plus a service charge of 50 percent. At 451ROBERT G. ANDREW, INC.9Mrs. Andrew testified that she did not know by whom or how the hourswere kept that formed the basis of her employees' payroll. Admitting she did
not know what M & J did in this regard, she said, ``Whatever they did was
their own business.'' It must be noted that ridding itself of this chore was one
of the reasons given by Andrew for M & J using an employee leasing com-
pany. Moreover, not only did M & J not rid itself of this matter of preparing
the drivers' payroll, it added a step to the process because M & J's office
manager was required to deliver the payroll information to Mrs. Andrew at
her home so Mrs. Andrew could take it to the bank or her accountant. During
the period of the strike, the office manager also delivered the payroll to the
bank for Mrs. Andrew.10In this regard Mrs. Andrew testified that M & J, M & J Kitchen Supply,and IRC were all corporations that worked together ``under one umbrella.''
Evidently this is correct as Mrs. Andrew signed a legal document for M &
J Kitchen Supply as one of its officers though she was not an officer of the
corporation and later purported to offer reinstatement to some of West End's
laid of drivers to positions at M & J Kitchen Supply.11Mrs. Andrew testified that the rent was $150 per month.12In fairness to Mrs. Andrew, she testified that her accountant, also M &J's accountant, handled all financial affairs for West End, including prepara-
tion of checks.13Although he may not have heard anything about a renewed organizationaleffort by the Union, I firmly believe the timing of the start up of West End
was controlled by Andrew's fear of renewed union activity at the expiration
of the 1-year period following the October 1986 election which the Company
had won by one vote. There was no other believable reason advanced for the
starting date of October 12. Similarly, no good reason was advanced for start-
ing the operation while Andrew was in California and not in a position to see
if the transition went smoothly. As noted above, the trip was not of an emer-
gency nature and the dates of the trip were known in advance. A
driver/warehouseman for M & J, Norman Carreiro, testified that efforts to
again organize M & J's employees started around August and were lead by
another employee. Carreiro signed an authorization card on September 28.the underlying representation proceeding held November 17,Andrew testified that M & J was also obligated to pay West
End 30 cents per mile, though this payment was not part of
the formula given at the hearing in this proceeding. The for-
mula was arrived at by mutual agreement of the Andrews
after consulting with their accountant, James Sisco. It was in-
tended to cover all charges made with respect to the payroll
including FICA, TDI, Blue Cross, and Workmens' Com-
pensation. Although drivers were transferred to West End's
payroll on or about October 12 and received a West End
paycheck for the payroll period ending October 17, M & J
made no payments to West End until December 10, 1987.Prior to the formation of West End, payroll checks for M& J's employees, including the drivers, M & J Kitchen
Supply's employees, and the employees of M & J of Con-
necticut were prepared by Fleet National Bank and the funds
to pay the checks drawn from Respondent M & J's account
with that bank. These checks would reflect the various em-
ployers' names. Respondent M & J would then be reim-
bursed by the other two companies for the amount of the
payroll attributable to them. From the time West End com-
menced business in October until December 10, a similar sit-
uation existed. That is, West End drivers were paid with
checks bearing West End's name which had been prepared
by Fleet National Bank and funded from M & J's account.
The information necessary to process the payroll was sup-
plied to the bank by M & J.9West End did not reimburseM & J for the payroll monies advanced by M & J until De-
cember 15, after Andrew had decided to terminate West
End's services. Although Andrew characterized the advances
a mistake made by the bank, I believe that he intended them
to be made. I base this belief on the timing of his stopping
the practice and on the fact that West End did not have any
money to cover the payroll, a fact within his knowledge. M
& J did not make any payments to West End until on or
about December 10. West End provided drivers for M & J
Kitchen Supply until December 24 although it had no agree-
ment with that corporation.10Respondent M & J handled thepayroll for these drivers as it did for drivers provided to it.According to Andrew, West End was to pay to M & J rentof $12511monthly for what space it might need at 138 At-wood Street where it was to set up its office. M & J paid
an unapportioned monthly rental of $2000 per month to IRC
for both properties located on Atwood Street. In determining
that $125 per month would be a fair rental for a portion of
the building at 138 Atwood, Andrew did not examine anyphone, utility, or other bills associated with that property.Mrs. Andrew confirmed that there was no attempt made to
break the rent down to determine its reasonableness. The fig-
ure arrived at, whether $125 or $150, was just an amount
that seemed reasonable to the Andrews. No rental payments
were made by West End until after December 20, and a
West End check for rent dated December 21, reflects that
rent was paid to IRC, not M & J. A sign erected on this
property bearing West End's name was ordered by M & J's
office manager and paid for by a check drawn on M & J's
account. At a later date, Andrew made a notation in the M
& J checkbook with regard to this payment, ``Loan to West
End Transport Co., Inc.'' As matters turned out, Mrs. An-
drew, the only officer of West End never used the office and
what work she performed for West End she did at home.General Counsel introduced into evidence or exhibited tothe Andrews most, if not all, of the financial records reflect-
ing dealings between M & J and West End. Two things
about this documentation are striking. The first is that Mrs.
Andrew had only the vaguest idea of the transactions rep-
resented by the documentation.12The second is that virtuallyall of the transactions took place after Andrew decided to
drop the services of West End and use another provider of
drivers, Aldworth. The documentation itself reflects extreme
sloppiness in the parties dealings, involving overpayments
(through deductions Mrs . Andrew could not explain) by
West End to M & J for the repayment of the $2500 loan and
then a seeming $4800 ``catch up'' check issued to West End
by M & J which exceeds overpayments by several hundred
dollars.As noted above, Andrew left for California in the firstweek of October and returned to the offices of M & J on
October 19. The trip was a planned one and was for family
business reasons. He testified that until that date he had not
heard anything concerning any organizational effort being
made among his employees.13On October 19, Andrew wasvisited by Union Representative Charles Hankinson who de-
manded M & J recognize the Union as the representative of
its drivers and warehousemen. Andrew declined and
Hankinson left saying he would return. Andrew then sent his
office manager to the Atwood Street warehouse where she
told the two warehouse employees there to report to Potters
Avenue and locked the building for security reasons. Andrew
testified that he had the warehouse shut because Hankinson
had threatened to strike if recognition was not granted and
he did not want two unsupervised warehousemen at Potters
Avenue if a strike started. He also testified that later that
afternoon, he was explaining to the two warehousemen why
he had transferred them when the three were approached by
driver-employee Joseph Tabishesky. Tabishesky told Andrew 452DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
that the other drivers wanted to meet with him and he agreedto a meeting when they came in. Andrew did not mention
that the drivers were at this time working for West End.What happened at this meeting is material to other issues to
be decided and will be discussed in detail at the point in this
decision dealing with those issues.On the morning of the next day, October 20, a strike com-menced that lasted until the striking employees made an un-
conditional offer to return to work on November 17. Four
drivers crossed the picket line and continued to work for M
& J on West End's payroll. At least two other drivers re-
mained on West End's payroll and worked at M & J Kitchen
Supply. M & J did not hire any replacement drivers during
the strike, though it did substantially increase the use of cas-
ual help. Without giving any specifics, Andrew testified that
during the strike M & J's business fell off substantially. The
business of M & J was seasonal, with the winter months
being the slack season. The Company had not laid off drivers
in the past because of the seasonal business slump; instead
it made work for them so that no one would be laid off or
have short workweeks. None of the striking drivers were re-
called by West End after the offer to return to work was
made.There was a representation hearing held at the Board's Re-gional Office in Boston on November 12 and 17. As a result
of this hearing, the Union's petition for an election was
amended to show West End as the employer rather than M
& J and an election was set for December 7. Also as a result
of this hearing, one employee of West End was transferred
back to the M & J payroll and a warehouseman, Richard
Santos, was transferred from M & J's payroll to that of West
End. The Union won the certification election and was cer-
tified as the exclusive representative of West End's employ-
ees in the appropriate unit. West End's observer at the elec-
tion was Karen Cabral, M & J's office manager.After the election, Andrew testified that he became veryconcerned with the driver labor costs. He testified that if the
employees had not selected the Union he may or may not
have decided to seek out a different labor contractor, depend-
ing on how well West End performed. Up until December
7 or 8, he testified he was satisfied with the service of West
End. On or about December 8, Andrew, through a business
associate, sought a bid proposal from Aldworth Company,
Inc. for the provision of driving services for M & J.
Aldworth responded with a proposal on December 10. On
December 14, Aldworth and M & J entered in a written con-
tract for the provision of driving services. Andrew testified
that he selected Aldworth based on representations made by
his business associate and after being sold on Aldworth by
that company's vice president. Under the Aldworth proposal,
Frank Palombo and the warehouse employees would be on
Aldworth's payroll in addition to drivers. Under the arrange-
ment with West End, Palombo had stayed on M & J's pay-
roll. Andrew testified that he made a mental calculation to
determine the difference in cost between using Aldworth
versus West End, but was unable at the hearing to state what
that difference was. Andrew did not discuss the hiring of his
former drivers with Aldworth, though he had recommended
to Mrs. Andrew that she hire them.Andrew testified that he notified Mrs. Andrew of his can-cellation of West End's services on December 23. He arrived
home that day to find Mrs. Andrew and their attorney goingover papers. When they were finished, he told them, ``I wantto let you both know that as of tomorrow, the close of busi-
ness tomorrow, and tomorrow being December 24th, is the
last day that I will be requiring the services of West End
Transport.'' In response to his wife's expression of amaze-
ment, Andrew said, ``I said, business is business. I have to
do what's best for the company. I said, I told you from the
beginning, sink or swim.'' Mrs. Andrew added that Andrew
said ``it was going on too long,'' meaning that ``nothing
seems to be going on over here.'' ``All these indictments,
letters piling up and up and up.'' She also testified that her
husband indicated, in her words, that things were ``muddled
and sticky,'' and she could not tell him what her costs would
be in the future as negotiations with the Union were then on-
going. Although Mrs. Andrew indicated that her husband
considered negotiations to have gone on too long, in fact,
only 2 weeks had passed since the election when he termi-
nated his agreement with West End. He also testified that the
decision to seek another supplier of drivers had been made
the day following the election. I would note that Andrew, on
behalf of M & J, did not have to worry about what the costs
might be until an agreement was reached. Assuming he was
satisfied with West End's service, as he testified, he would
have no need to seek out a new supplier of driving services
until an agreement was reached and he could compare West
End's negotiated costs with those of another supplier.I believe the facts which I have found above clearly dem-onstrate that Respondents M & J and West End were alter
egos and constituted a single employer. Set out below under
appropriate subheadings is a brief discussion of the facts and
the factors the Board has held are required to make such a
finding.1. Common ownership and managementA finding of common ownership may be made where, al-though the same individuals are not shown to be owners of
each corporation, the corporations are solely owned by mem-
bers of the same family. Kenmore Contracting Co., 289NLRB 336 (1988); Watt Electric Co., 273 NLRB 655, 658fn. 17 (1984) . Granting that the existence of a close family
relationship between owners of two companies will not al-
ways establish the common ownership element in an alter
ego inquiry, the Board in Kenmore, supra, found no impedi-ment to such a finding where there is a showing of financial
dependence and less than arm's length dealings between the
owners of the two companies.M & J is wholly owned by Robert Andrew and West Endby his wife, Joyce Andrew. It is apparent from the evidence
that Mrs. Andrew was dependent on Andrew and the other
members of management of M & J to operate her company.
Andrew and/or M & J effectively selected West End's driv-
er-employees, then decided the terms and conditions of their
employment, their day-to-day schedules, their wages and
benefits, and it provided all supervision for these employees.
For her part, Mrs. Andrew never met her employees, did not
use her office and left the only part of her business in which
she was required to participate, the financial aspect, to her
accountant, also M & J's accountant. Mrs. Andrew admitted
her lack of business experience in managing employees and
characterized her new venture as a learning experience.Mrs. Andrew and West End were equally dependent onRobert Andrew and/or M & J from a financial standpoint. M 453ROBERT G. ANDREW, INC.& J provided the start up capital for West End and thereafterpaid West End's employees in virtually the same manner it
had paid these drivers when they were on M & J's payroll.
This practice continued until after M & J had decided to ter-
minate the services of West End. Only then did it begin to
pay West End directly for its ``services.'' Until this time,
some 2 months after operations commenced, West End wasfinancially unable to pay its employees as its total capital
amounted to $3500, of which $1000 was not useable under
law. The net of the first two payrolls ``paid'' by West End
exceeded its capital. Any assertion that the funding of the
payroll by M & J was a mistake or was unintended, I believe
is a fabrication. Mrs. Andrew made no provisions for capital
to cover the payroll, and did not complain when her com-
pany was not paid for its services. I believe the only plau-
sible explanation for this situation is that it was what the An-
drews intended. Again, it was only after the union election
and Andrew's almost immediate decision to drop West End
that the two Companies made any attempt to act like separate
entities.One can also consider the manner of operating set outabove when determining whether the dealings between the
Companies were arm's length or something less. Did M &
J pay Aldworth's payroll for 2 months after it commenced
service or alternatively fail to pay Aldworth for its services
for 2 months. Obviously not. It also had a written contract
with Aldworth which spells out employee wages, benefits,
and details what each party can expect from the other. With
West End, M & J purportedly had an oral agreement which,
as far as I can discern from the evidence, only made provi-
sion for a formula for paying West End (a formula which
changed from the representation proceeding to this one) and
for the payment of rent (which was either $125 or $150 a
month depending on whether Andrew or Mrs. Andrew is cor-
rect) by West End to M & J or IRC. Additionally, as noted
earlier, the payment formula agreed to by M & J called for
a service charge of 50 percent of payroll, whereas it only
paid Aldworth 8 percent and the article which prompted the
creation of West End mentions 20- to 30-percent charges.
The rental fee was just picked out of the air and was not
shown to have any negotiated basis. M & J made no attempt
to investigate alternate suppliers of contract labor and com-
pare costs or service before entering into its oral agreement
with West End. For an obviously experienced businessman
like Andrew to make such an arrangement can only mean to
me that he was going to remain in total control of the situa-
tion.One can also only wonder what M & J expected for the50-percent service charge it agreed to pay West End. M &
J continued to provide every service with respect to the driv-
ers it had prior to the creation of West End, and in addition,
found it necessary to have one or more of its employees take
the payroll information it gathered for the drivers to Mrs.
Andrew. This delivery service was necessary as Mrs. An-
drew never used the office for which West End paid rent.
The loan of start up capital was not evidenced by a promis-
sory note until well after it had been made, and no payments
on the note were made until after the decision to terminate.
No rental payments were made until about the same time.
Looking at the question of arm's length dealing from Mrs.
Andrew's and/or West End's standpoint, there were no pay-
ments made by M & J for 2 months after operations com-menced. Mrs. Andrew, as noted, did not complain. I alsofind it significant in this area of inquiry that Mrs. Andrew
and/or West End at every juncture used the same attorney
and accountant as did M & J. I certainly do not mean in any
way to question the propriety of this arrangement, but it does
not appear that arm's length dealing is taking place when no
independent legal or accounting advice is sought. Moreover,
in all the years of M & J's operation until 1987, it continued
to employ its full complement of drivers even though busi-
ness slacked off in late fall and winter, the Company finding
or making work for these employees. Though Mrs. Andrew
was fully aware of this past practice, she made absolutely no
attempt to persuade M & J to follow this practice after the
November 17 offer to return to work was made. This is true
even though she acknowledged that her income was depend-
ent on the level of the driver payroll.In conclusion, I find that Mrs. Andrew and/or West Endwas operationally and financially dependent on Mr. Andrew
and/or M & J and that virtually all of their dealings with one
another were less than arm's length dealings. Thus, I find the
evidence with respect to ownership and management to sup-
port a finding that an alter ego relationship exists between
West End and M & J.2. Business purpose, common customers, supervision,common equipment, and premisesWest End and M & J were engaged in essentially the samebusiness activities. The drivers had been a substantial part of
M & J's business activity before October 12, 1987, and the
same drivers continued to perform the same functions when
they were transferred to West End's payroll. Their super-
vision remained with M & J, and their specific supervisor,
Frank Palombo, remained their supervisor. West End,
through Mrs. Andrew, had virtually no contact with the driv-
ers. They continued to report to and clock in the same facil-
ity with no direction from West End. As noted earlier, all
terms and conditions of the drivers' employment, including
wages, benefits, work rules, and schedules were determined
by M & J and remained the same after the transfer. To the
extent there were any changes in working conditions there-
after, they were determined solely by M & J. M & J contin-
ued to provide every service with respect to the drivers' pay-
roll after October 12 as it had before, and until December,
paid the drivers in virtually the same manner it had when
they were M & J employees. The drivers utilized the same
equipment after the transfer as before, and the two Respond-
ents share common office space.The transfer of drivers to West End did not cause anychange in M & J's business, its customers, or what its cus-
tomers were charged. During West End's active relationship
with M & J, I cannot find that it did anything to relieve M
& J of any duty, responsibility, service, or management func-
tion with respect to the drivers. West End, as argued by Gen-
eral Counsel, had no separate existence from M & J other
than on paper. Therefore, I find the evidence as it relates to
the factors discussed above also support a finding that an
alter ego relationship existed.3. Legitimacy of purposeI have already found in footnote (13) and elsewhere thatthe purpose of setting up West End was to avoid the con- 454DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
14Based on the testimony of Union Representative Hankinson, I find thatRespondent M & J's attorney represented to him that the affected employees
would be recalled in approximately 2 weeks after the November 17 hearing,
when work picked up. Based on an affidavit that Hankinson gave to a Board
agent, there is a question as to whether this offer was made before or after
the stipulations were signed. I find that the offer was made before the signing
based on Hankinson's testimony and the fact that M & J is mentioned as a
coemployer in the stipulation relating to recall. M & J's attorney participated
in the negotiations which lead to the formulation and signing of this stipula-
tion, the wording of which is entirely consistent with the Union's assertion that
an offer to recall was made by M & J's attorney.sequences of a union organizing effort which Respondent M& J could expect during October 1987. Given the manner in
which M & J and West End chose to operate, none of the
other reasons given for West End's existence are plausible.
M & J did not escape any payroll costs, work or responsibil-
ities by virtue of transferring employees to West End. It did
not escape any supervisory or management duties. On the
contrary, it retained every cost and function it had previously
experienced with the drivers as its employees and added pa-
perwork burdens by its dealings with West End. As noted
earlier, West End would be in a worse position than M &
J to obtain benefits packages at lower cost since it had less
employees. There was no showing that anyone with either
West End or M & J ever explored this as a possibility in
any event. West End simply continued every aspect of the
terms and conditions of employment for the drivers that had
been previously set by M & J.The timing of the start up of West End also supports myfinding that West End was created to avoid unionization of
M & J's drivers. Though no cogent reason was advanced for
any particular rush in becoming operational, West End took
on the M & J drivers at a time when Mr. Andrew was in
California on a planned trip and well in advance of the date
it was legally incorporated. The only event that could be ex-pected to occur in October 1987, which could create a sense
of urgency was the likelihood of organizational activity.
Therefore, for the reasons set forth above and at earlier
points in this decision, I find that Respondent West End was
not established for a legitimate business purpose, but instead
owed its existence to the desire of M & J to avoid the con-
sequences of union activity.In conclusion, having considered the evidence in light ofthe relevant factors, I find that Respondents West End and
M & J are alter egos and constitute a single employer.B. Whether the Union Has Waived Its Right to Allegethe Alter Ego and/or Single Employer Status ofRespondents M & J and West End?The Union has not waived its right to allege the alter egoand/or single employer status of Respondents M & J and
West End as argued by Respondents RGA and M & J. These
Respondents contend that in the underlying representation
proceeding (Case 1±RC±18893), the Union amended its peti-
tion for certification and entered into in certain stipulations
which effectively removed them from possible liability. The
petition had originally named M & J and Robert Andrew, as
owner, as the employer. The amendment made at the rep-
resentation proceeding named Respondent West End. To the
extent that the Union's execution of the Stipulated Election
Agreement is binding on the Union, it should only be con-
strued as limiting the Union's, and the employees' rights in
the representation case vis-a-vis Respondent M & J. Such an
agreement should not be extended beyond the representation
case to preclude the enforcement of rights guaranteed to em-
ployees and the Union under the Act. American Air FilterCo., 258 NLRB 49 (1981).Nor was there any sort of waiver by the Union in thiscase. Respondent M & J clearly took the position in the rep-
resentation case that it was not the employer of the unit em-
ployees and attempted to introduce evidence to that effect atthe representation proceeding. That being the case, there can-not be clear and unmistakable waiver.Moreover, it is clear that the Union, even by executing thestipulation, which names Respondent West End as employer,
was not agreeing that Respondent West End was the only
employer. Contemporaneously with the execution of the Stip-
ulated Election Agreement, the Union and Respondent West
End's attorney of record executed a stipulation concerning an
unconditional offer to return to work on behalf of striking
unit employees. This stipulation states that the offer is being
made ``on behalf of the employees of West End Transport
Co., Inc., and for the purposes of this case 1±RC±18893, the
employees of M & J Supply Co., Inc.'' Therefore, it is clear
that the Union had no intent of relinquishing any rights
against Respondent M & J. Since Respondent West End's at-
torney of record signed this stipulation and it was negotiated
by Respondent M & J's attorney of record, Respondents M
& J and West End were aware of the above.The parties also executed a stipulation concerning whowould be eligible to vote in the election. One of the employ-
ees on the list, Richard J. Santos, was actually on the payroll
of Respondent M & J. The parties, however, agreed to put
Santos on the voter eligibility list and remove another em-
ployee, Kevin Peltier, from the list. Apparently the parties
treated Respondent M & J and West End interchangeably.
Respondent West End recognized that the unit consisted of
Respondent M & J' and West End's employees as it admit-
ted this in its answers filed.The Union asserts that it entered into all the stipulationson the understanding that unit employees would be re-
called.14They were not, and their work was subcontractedout to Aldworth shortly after the election. I cannot find fromthe evidence that there was ever any intent to recall these
employees and find that the Union was materially misled
into executing the stipulations, and that no waiver could exist
for this reason.C. Whether Respondent RGA is Jointly and SeverallyLiable to Remedy the Alleged Unfair Labor Practices?On April 13, 1988, Respondent M & J changed its cor-porate name to Respondent RGA. This resulted from the sale
of Respondent M & J's business to Respondent BSA. Re-
spondent RGA exists solely to collect the moneys due Re-
spondent M & J under the purchase and sale agreement be-
tween it and Respondent BSA. Respondent RGA is the same
corporation as M & J and is still wholly owned and operated
by Robert Andrew. I find that any liability attaching to Re-
spondent M & J as a result of unfair labor practices com-
mitted by it remain though its name has been changed. 455ROBERT G. ANDREW, INC.15In passing, I find this meeting, Andrews approach to it and actions there-after entirely consistent with a finding of alter ego status and entirely incon-
sistent with the position that the employees were solely the employees of West
End. The employees were not told to seek out Mrs. Andrew and discuss griev-
ances as she was their employer. Instead Andrew heard grievances and at least
in the case of the wage increase, acted upon it, evidently without consulting
with West End.16Kevin Peltier, Galen Bradley, Alfred Bucci, Stephen Frongillo, and Thom-as Rosenfield.D. Whether Respondents M & J and West EndThreatened to Fire the Striking Employees in Violationof Section 8(a)(1) of the Act?Norman Carreiro, a striking employee of West End/M &J testified in this proceeding. Carreiro worked in the ware-
house at Atwood Street and occasionally drove a truck for
Respondents. His regular supervisor was Karen Cabral, and
he was secondarily supervised by Frank Palombo. On the
morning of October, 19, 1987, the day before the strike com-
menced, he was working in the Atwood Street warehouse.
Cabral, who worked at the Potters Avenue facility, came in
and surprised the witness as well as his coemployee present
because she rarely came to Atwood Street facility. According
to Carreiro's uncontradicted testimony, Cabral told the two
employees to report to Potters Avenue because the company
was closing the doors at Atwood Street. Upon being asked
why the facility was being closed, Cabral said, ``. . . well,
you people tried to get a union in here last year and I'll be
damned if you try to get the union in again, because we will
close the doors and won't let you in.'' Carreiro also testified
that on the 19th, he overheard a conversation between a fel-
low employee, Kevin Peltier and Andrew, wherein Andrew
said ``that he would just fold or get rid or sell the company
or whatever, before, you know, if we would win or anything
to get the union, he would just sell the company or fold it.''
Andrew acknowledged that he had a conversation with
Peltier and Carreiro on this date.On the next day, Carreiro was waiting at the Potters Ave-nue gate for Union Representative Hankinson to indicate
whether the driver/warehousemen would go to work that day.
Carreiro testified that Supervisor Palombo came out of the
building and told the assembled employees that they had 5
minutes to come back to work. After 5 minutes, Carreiro tes-
tified that Palombo started closing the gates and said, ``. .
. that was it guys, you are fired.''Former M & J/West End employee John Madeiros testi-fied that on the morning of the 20th Palombo came out to
the gate, closed it, and said, ``. . . you got five minutes to
go in or else don't bother coming in.'' Palombo testified that
on the morning of the 20th, he arrived for work and saw sev-
eral drivers standing outside the Potters Avenue facility. A
couple of drivers came in said there was to be a strike.
Palombo reported this to Andrew who told him to give the
employees 5 minutes to come back to work if they wanted
to come in and then close the gates. He reported this to the
drivers and after several minutes, closed the gates. He denies
threatening the drivers with being fired if they did not report
for work. In his testimony, Andrew characterized Palombo's
action as giving the drivers a ``warning.'' I credit Carreiro's
version of what Mr Palombo said to the assembled drivers.
It is consistent with the earlier threats of Cabral and Andrew.
Moreover, if he did not threaten the drivers with termination,
what sort of ``warning'' did he give them? Of course, as
pointed out by General Counsel on brief, though no striker
was permanently replaced during the strike, they were never
recalled and the employees who did cross the picket line
were terminated after their work was subcontracted to
Aldworth in December 1987. Thus, Respondents M &J/West End did in fact carry out the threat. I find the threat
to be in violation of the employees' Section 7 rights and
therefore was an unfair labor practice in violation of Section
8(a)(1) of the Act.E. Whether Respondents M & J and West End ViolatedSection 8(a)(1) of the Act by Promising EmployeesWage Increases and Granting Such Increases?On October 19, 1987, after the Union had demanded rec-ognition, Robert Andrew met with the unit employees after
work. Andrew testified that this meeting was at the request
of the employees and four or five of them were present. The
employees asked him about a number of matters having to
do primarily with benefits, including a $1.50-per-hour wage
increase. At the representation proceeding, Andrew testified
that on some items he was able to make a commitment and
others were deferred for the future.15He told the employeesthat the request for a wage increase was a fair one and it
could be implemented. He also agreed to a wage review to
take place in April 1988. At the hearing in the instant pro-
ceeding, Andrew denied having made a commitment to give
the wage increase or any of the other things sought by the
employees. Employee Norman Carreiro, present at the meet-
ing, testified that Andrew said he would give the employees
the increase. Employee John Madeiros testified that Andrew
directed him to attend this meeting and Madeiros confirmed
that Andrew said he would give the wage increase. Based on
Andrew's earlier sworn testimony at the representation pro-
ceeding and the corroborating testimony of Madeiros and
Carreiro, I find that Andrew did indeed promise the drivers
and warehousemen a $1.50-per-hour wage increase.Within a few days after promising to give this increase,it was implemented by M & J for the West End employees
still working.16All of these employees were eligible to votein the December 7, 1987 election. The meeting at which theincreases were promised took place on the day the Union de-
manded recognition and according to Andrew, had as its pur-
pose to see if the differences could be worked out so that
a strike would not take place. I find that the timing of the
promise of benefits was designed to defuse the union activity
and not just the strike. That benefits were actually given after
the strike began and before the election supports this finding.
Promises of and grants of benefits during an organizing cam-
paign are usually objectionable unless the employer estab-
lishes that the timing of the action was governed by other
factors. No such showing has been made in this case and I
find that the promise of a wage increase, and the April wage
review, and the granting of the wage increase to be in viola-
tion of Section 8(a)(1) of the Act.F. Whether the Subcontracting of Unit Work toAldworth Violated Section 8(a)(1) and (3) of the Act?The striking unit employees had made an unconditionaloffer to return to work on November 17, 1987, but had not
been recalled to work. Andrew testified that work was slow.
However, immediately after the election on December 7,
1987, Andrew decided to seek another provider of labor. He
made the decision on December 8, sought out Aldworth and 456DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
17Also, as noted by General Counsel on brief, it would have been futileto request bargaining with Respondent M & J as that Respondent always
maintained it had no bargaining obligation.had a proposal from that company in hand on December 10,and signed a contract with Aldworth on December 14. The
effect of this action was the termination of all striking em-
ployees as well as those currently working on the West End
payroll. Andrew was well aware that its alter ego West End
had no other customers than M & J and its ``umbrella'' com-
panies. I believe that such action was in violation of Section
8(a) (3) of the Act as it was inherently destructive of em-
ployee rights. NLRB v. Great Dane Trailers, 388 U.S. 26(1967). I cannot conceive of any action which would be
more inherently destructive of employee rights. The con-
sequences are far reaching in that the bargaining unit mem-
bers are terminated, the unit effectively destroyed and the
likelihood of any meaningful bargaining with the Union
ended. As I have heretofore found, the reason for M & J tak-
ing this action was clearly the outcome of the election, and
was thus discriminatory. There was no legitimate business
reason given in this record for the decision terminate West
End and seek out a new subcontractor. I believe that Andrew
did not want to deal with the Union and therefore discrimi-
nated against the unit employees because of their union ac-
tivity and participation in the strike. I have heretofore found
that Andrew's asserted reason for subcontracting, lack of
knowledge of what future labor costs would be because West
End had not negotiated a contract, is without merit and I be-
lieve is merely an attempt to disguise his true, discriminatory
motive. The labor costs for unit employees had remained
under his control at all times and would remain there until
a contract was negotiated. If, at that time, he were dissatis-
fied with such costs, he could look for another contractor as
M & J's agreement with West End was terminable at will.
He testified he was satisfied with West End's service, and
further, that if the employees had not selected the Union he
may or may not have decided to seek out a different labor
contractor, depending on how well West End performed. If,
in fact, labor costs were so important, one must wonder why
Andrew contracted to pay Aldworth at a minimum over $1per hour higher wages per employee than M & J paid at the
time the contract was signed. He did not make a wage pro-
posal to the Union, have West End make a wage proposal
to the Union, or wait for a union wage proposal before he
decided to subcontract.Under the circumstances described, I find that RespondentsM & J and its alter ego, West End, violated Section 8(a)(3)
of the Act by subcontracting the unit work to Aldworth.G. Whether the Decision to Subcontract Unit Work toAldworth Was a Mandatory Subject of Bargaining?When Respondent M & J subcontracted unit work toAldworth all that was involved was the substitution of one
group of workers for another to perform that same task in
the same location under the ultimate control of the same em-
ployer. As noted heretofore, Andrew testified that from Octo-
ber 12, 1987, to the sale of the business, there were no
changes in the operation of the business. No capital invest-
ment was involved, the driving and warehouse work were an
integral part of Respondent M & J's business, and Respond-
ent M & J retained some control over the Aldworth employ-
ees under their agreement. Under the Board's analysis in
Collateral Control Corp., 288 NLRB 308 (1988), the factsestablish that the decision by Respondent M & J to sub-contract the unit work was a mandatory subject of bar-gaining.Further, though I have found Respondent M & J's motivefor subcontracting to be discriminatory, the reason advanced
by Respondent for this action would itself make the decision
to subcontract a mandatory subject of bargaining. Andrew
testified that he decided to subcontract because of his uncer-
tainty over labor costs. Labor costs are a subject clearly ame-
nable to resolution through the collective-bargaining process.
See First National Maintenance Corp. v. NLRB, 452 U.S.666 (1981); Fibreboard Corp. v. NLRB, 379 U.S. 203(1964); and W. W. Grainger, Inc., 286 NLRB 94 (1987).H. Whether Respondents M & J and West End Failedto Notify and Bargain with the Union ConcerningtheDecision to Subcontract Unit Work and the Effects
ofthat Decision?
No notice was given to the Union concerning RespondentM & J's decision to subcontract the unit work to Aldworth.
Even though a negotiating session was held on January 8,
1988, between West End and the Union, well after the deci-
sion was announced to Mrs. Andrew, notice was not given.
By that date, Aldworth was providing service under its con-tract with Respondent M & J. At some uncertain date subse-
quent, the Union's attorneys learned of the subcontracting.
However, by then it was clearly a fait accompli. Any request
for bargaining by the Union at that time would have been
futile and was therefore unnecessary. W. W. Grainger, Inc.,supra at 97 fn. 9.17I. Whether Respondents M & J and West End ViolatedSection 8(a)(5) of the Act by Failing to Notify theUnion of the Decision to Sell the Business toRespondent BSA and of the Sale of the Business?The Union was not informed of the sale of M & J SupplyCo., Inc. until June 14, 1988. This failure to inform the
Union of the sale was apparently purposeful as the attorneys
representing Respondents M & J and West End met with the
Union's attorney and representative on April 7, 1988, 9 days
after the signing of the Sales Agreement and 1 week before
closing. An employer has an obligation to bargain in a mean-
ingful manner and at a meaningful time with a union over
the effects of the sales of a business. First National Mainte-nance Corp. v. NLRB, supra. An element of meaningful bar-gaining is timely notice to the union of the decision. Re-
spondents M & J and West End's failure to notify the Union
of the decision to sell, and the sale of the business, as well
as the concealment thereof, violated Section 8(a)(5) of the
Act. Blu-Fountain Manor, 270 NLRB 199 (1984).The Union has not waived any right to bargain as it ob-jected to the failure to notify in a letter, with copies to all
Respondents, to the Board dated June 15, 1988, the day after
it acquired knowledge of the sale. General Counsel asserts
and I agree that this letter, under the circumstances and given
the history of dealing between the parties, constitutes a re-
quest for bargaining over the effects of the sale. 457ROBERT G. ANDREW, INC.J. Whether Respondents M & J and West End HaveBeen Dilatory and Evasive in Their Response to UnionBargaining Requests and Whether by Their OverallConduct Have They Failed and Refused to Bargain inGood Faith With the Union?After the election on December 7, 1987, Union Represent-ative Hankinson attempted unsuccessfully to contact West
End's attorney to begin bargaining. He did make contact
with him around December 18 or 19, and the first bargaining
session was held on December 22. At this meeting
Hankinson presented the attorney with a proposed contract
patterned after an existing contract the Union had with an-
other company. Mrs. Andrew was not present and her attor-
ney expressed lack of knowledge on both their parts with the
bargaining process. The parties did review the proposed con-
tract and agreed to certain of its provisions, though no agree-
ment was reached on a number of items, including wages.
The next meeting was held on January 8, 1988. After this
meeting there were only some minor outstanding differences.
At neither of these meetings was the Union informed of M
& J's cancellation of its agreement with West End.The parties again began experiencing difficulties con-tacting one another and the next time they were in direct
communication was in a telephone conference on February 8.
By this date, the Union had independently learned of the
cancellation of the West End/M & J agreement and ex-
pressed a desire to include M & J in future bargaining ses-
sions. After a number of letters and telephone conversations,
the next meeting was held on April 7. This meeting was at-
tended by Hankinson, the Union's attorney, West End's at-
torney, and M & J's attorney. M & J's attorney stated that
he was there merely as an observer. He hand delivered a let-
ter to the other parties present which stated that M & J took
the position that it had no obligation to bargain with the
Union. West End's attorney stated that West End had no
work for any unit members. The meeting ended with the
Union stating its position that M & J and West End were
alter egos and they had jointly committed unfair labor prac-
tices. No further negotiating sessions have been held. No no-
tice was given to the Union at this meeting of the impending
sale of M & J to BSA. Under normal circumstances the bar-
gaining history given above, especially with respect to the
initial meetings, would not in my view constitute bad-faith
bargaining. However, by at least the meeting of January 8,
West End's attorney knew that West End was effectively out
of business. Mrs. Andrew testified that she knew that An-
drew was seeking another leasing company prior to the meet-
ing on December 22, 1987. By not informing the Union of
this fact in a timely fashion, West End's participation in ne-
gotiations became merely a charade. No meaningful negotia-
tions could take place as there were no jobs available at
West End and it was not seeking other business. Further, as
M & J set all the terms and conditions of employment for
West End's employees, no meaningful negotiations could
have taken place without its participation and its position
was that it had no bargaining obligation.The complaint alleges a violation of Section 8(a)(5) of theAct because of the dilatory and evasive nature of Respond-ents' response to the Union's bargaining requests. I do not
believe that Respondents were especially dilatory in their re-
sponse, but evasive is not a strong enough word to describe
their concealment of M & J's dropping West End and thesale of M & J to BSA. This information was crucial tomeaningful negotiations and the concealment thereof is clear
proof of Respondents' bad faith. I find that the acts of con-
cealment discussed above as well as M & J's refusal to enter
into negotiations constitutes bad-faith bargaining in violation
of Section 8(a)(5) of the Act.K. Whether Respondents M & J and West EndUnlawfully Failed and Refused to Reinstate Employees?Although an unconditional offer to return to work wasmade by the striking employees on November 17, 1987, no
employees were ever reinstated by Respondents M & J and
West End. Whether the offer to reinstate made in June, 1988,
was a valid offer will be discussed in the next section. The
strike involved was threatened as one for recognition and that
indeed was clearly one of its purposes. However, I believe
the strike was also an unfair labor practice strike. As I have
found earlier in this decision, Respondent M & J through
Andrew unlawfully promised unit employees increased
wages the day before the strike and through Palombo, car-
rying out Andrews order, unlawfully threatened these em-
ployees with termination on the morning the strike began.
The unfair labor practices discussed above had the effect of
converting what would have been an economic strike into an
unfair labor practice strike. See Trident Seafood Corp., 244NLRB 566 (1979); Blu-Fountain Manor, supra. Therefore,on the unconditional offer to return to work, the Respondents
had the duty to reinstate the strikers. There were no perma-
nent replacements hired during the strike so no need existed
to fire them.I believe Respondents did not reinstate the strikers becauseit carried through with its unlawful threat to terminate them.
I have found that Respondents told the Union that it would
bring them back at the representation proceeding, but clearly
had no such intention as Respondent M & J attempted to
permanently foreclose this possibility by seeking out
Aldworth immediately after the election. I find that all of Re-spondent's actions in this regard were discriminatorily moti-
vated. Robert Andrew testified generally that business fell off
during the strike and that there was no business need to re-
call the strikers. However, at the time of the offer to return
to work, M & J had two West End employees working at
its facility and two working at M & J Kitchen Supply. When
Aldworth began providing employees, it started with three at
M & J's facility and three at Kitchen Supply. M & J obvi-
ously had a need for at least two more persons than crossed
the picket line and did not participate in the strike. The
record shows that during and after the strike until Aldworth
entered the picture, there was a marked increase in the use
of temporary and casual help to do unit work and the use
of nonunit M & J employees and supervisors to do this
work. Between the first Aldworth payroll for M & J and the
time of the sale of M & J some 4 months later, the payroll
billings reflect an approximate 50 percent growth, indicating
even more people were supplied by Aldworth. And this is in
the winter season when business is traditionally slow.In addition, M & J had never before laid off drivers whenbusiness fell off, as it did every year during the winter sea-
son. There was not shown to be any plan in existence prior
to the strike to lay off drivers in the winter season of 1987±
1988. I believe this departure from longstanding past practice
was motivated entirely by M & J's intention to punish the 458DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
18This quoted letter and the two which follow contain misspellings whichare not corrected as their text is quoted as written.19This statement is in conflict with the testimony of Robert and Joyce An-drew who testified that no agreement existed between West End and M & J
Kitchen. As they would be in the best position to know, I credit their testi-
mony in this regard and find the statement in the attorney's letter to be incor-
rect.drivers for their union activity. As I have found above, theyhad been fired at the outset of the strike and I do not believe
that M & J had any intention of changing this status. It is
impossible to discern with accuracy from the record how
many of the striking employees M & J would have needed
to recall to perform unit duties as Andrew made a decision
to scale down the business and sold some of the trucks. This
decision was not made because there was not enough busi-
ness, but on the contrary, because there was too much busi-
ness. As this decision was apparently made after the election,
Respondents had the unfulfilled duty of informing the Union
of the decision and bargaining with it over the decision and
the effects of it. Cook Bros. Enterprises, 288 NLRB 387(1988).For the reasons discussed above, I find that RespondentsWest End's and M & J's failure and refusal to reinstate the
striking employees after their unconditional offer to return to
work was in violation of Section 8(a)(3) of the Act.L. Whether a Valid Offer of Reinstatement Was Madeto the Employees?On June 30, 1988, the attorney representing RespondentWest End sent a letter to the Union which stated:Confirming our telephone conversation of June 30,1988, West End Transport hereby requests that three (3)
employees, as identified in the Eligibility List of No-
vember 17, 1987 in the matter of West End Transport
Co., Inc. and Local 251 Teamsters, 1±RC±18±893; re-port to work on Tuesday morning, July 5, 1988 at 8:00
a.m.These employees will report to Drew Davies at theM & J Kitchen Supply facility located at the Olneyville
freightyard in Providence, Rhode Island, wages and
fringe benefits will be the same as those in place on
October 19, 1987.At this time we are preparing documentation con-cerning misconduct on the picket line of one, Joseph
Tabigheski.18The above offer does not extend to himat the preset time.At the present time we are prepared to negotiate andbargain toward a collective bargaining agreement.On July 12, 1988, West End's attorney sent a followup let-ter to the Union which stated:As you are probably aware, none of the employeeswhich I requested in my letter to you of June 30, 1988
reported to work on Tuesday morning, July 5, 1988 at
8:00 a.m. at the M & J Kitchen Supply facility located
at the Olneyville Freightyard in Providence, Rhode Is-
land.Consequently, we are making alternate arrangementsto supply labor.On July 14, the attorney for Respondents M & J and RGAwrote a letter to Board Agent Robert Kiel, which in pertinent
part stated:[M]r. Andrew is also a majority shareholder in M &J Kitchen Supply Company. M & J Kitchen have since
October 1987 contracted with West End Transportation
for the furnishing of employees for its warehouse facil-
ity located in the Olneyville freight yard in Providence,
RI.''19During the discussion held between yourself and my-self, I, on behalf of Mr. Andrew, indicated the M & J
Kitchen would be willing to recognize the Teamsters as
a labor organization and would be willing to hire three
former employees of West End Transportation to man
the warehouse not the freight yard. This would have re-
sulted in M & J Kitchens not utilizing the services of
Aldsworth and its employees to man the facility. Since
the Teamsters refused this request, M & J Kitchen then
contacted West End Transportation and asked West end
Transportation to furnish employees to man the facility.
It is my understanding that West End Transportation
contacted the Teamsters and asked that three of the em-
ployees be returned. M & J Kitchen did not want
Tabishesky on the premises because of picket line vio-
lence. Parathetically, I am in the process of preparing
appropriate affidavits from victims of Mr. Tabishesky
picket line violence and will present these affidavits to
you at the appropriate time.General Counsel contends the reinstatement offer con-tained in these letters is invalid for a number of reasons, in-
cluding: (l) the offer did not identify which three employees
were to be offered reinstatement; (2) the offer, which by its
terms extended to both striking and nonstriking West End
employees, was deficient as it would require the nonstriking
employees to accept a $1.50 per hour pay cut; (3) the offer
did not give the Union enough time to contact the unit em-
ployees as it was made on June 30 and expired on July 5,
with the July 4th holiday intervening; (4) there exists doubt
that the offer was genuine and in any event, was confusing
as to the identity of the actual employer; (5) it offered ware-
house positions, not driving positions, so the drivers would
have no obligation to accept the offered positions; and (6)
the unit employees' original jobs were still in existence at M
& J Supply.The Board has held that for a reinstatement offer to bevalid and toll backpay, it must be specific, unequivocal, andunconditional. Radio Electric Service Co., 278 NLRB 531,532 (1986); Pace Motor Lines, 260 NLRB 1395 fn. 2 (1982).An offer of reinstatement is not valid if it does not afford
sufficient time for a discriminatee to give deliberate consid-
eration to it and the offer is conditioned on time. Addition-
ally, an offer is not valid if it does not return the
discriminatee to his former or substantially equivalent posi-
tion. Cave Springs Theatre, 287 NLRB 4 (1987). Applyingthese principles to the offer(s), I find it (them) to be invalid.
The offer is not specific as to the identity of the employee
offered reinstatement, the position offered is not the same or
equivalent position and involves a change in pay for at least
some of the employees, and the offer was time conditioned 459ROBERT G. ANDREW, INC.20The charge in Case 1±CA±25178 was filed on December 16, 1987,against Respondent West End and alleged that West End had failed to recall
unit employees in violation of an agreement made with the Union on Novem-
ber 17, 1987. This charge was amended on January 15, 1988, to add as a
charged employer, Respondent M & J.and did not afford sufficient time to consider the offer or forthe Union to locate the discriminatees.M. Whether Respondent BSA is Jointly and SeverallyLiable with its Predecessor for Remedying thePredecessor's Alleged Unfair Labor Practices?When an employer acquires and operates a business of anemployer found guilty of unfair labor practices in basically
unchanged form under circumstances which charge him with
notice of unfair labor practice charges against his prede-
cessor, such a successor is required to remedy the unfair
labor practices. Golden State Bottling Co. v. NLRB, 414 U.S.168, 174±185 (1975); Perma Vinyl Corp., 164 NLRB 968,969 (1967), enfd. sub nom. United States Pipe & FoundryCo. v. NLRB, 398 F.2d 544 (5th Cir. 1968). Two factorsmust be present to show a Golden State successorship. First,there must be a showing that the successor acquired and con-
tinued the business without interruption or substantial change
in operation, employee complement, or supervisory per-
sonnel. Second, it must be clear that the successor had
knowledge of the predecessor's unfair labor practice liability
at the time of the sale.Respondent BSA continued operation of Respondent M &J's business in exactly the same form and manner after the
sale as had Respondent M & J prior to the sale. Respondent
BSA concedes that it carried on the operation without sub-
stantial change in the method of operation and supervisory
personnel, but asserts that as it did not employ the unit driv-
ers, there can be no finding that the employee complement
continued. I disagree. Respondent took on all the employees
of M & J as of the date of sale, including Andrew as con-
sultant. It continued the contract of Aldworth in unchanged
form. Clearly, had the involved drivers been on the payroll
of M & J, or had West End been providing drivers at the
date of sale, Respondent BSA would have taken them on in
whatever status they had at the time, either employees or
leased drivers from West End. It does not argue otherwise.
The only reason Respondent BSA did not employ or other-
wise use their services was the commission of unfair labor
practices. Therefore, but for Respondent M & J's unlawful
refusal to recall the striking drivers and its subsequent unlaw-
ful subcontracting of the unit work, the unit employees
would have been employed by BSA. Under these cir-
cumstances, and as Golden State only requires that the suc-cessor acquires and operates the business in basically un-
changed form, I find that the first Golden State requirementhas been met.With respect to knowledge of pending unfair labor practicecharges, the purchase and sale greement executed on March
29, 1988, contained in Section l(j), an indemnification clause
which placed BSA on notice as to charge in Case l±CA±25178.20The purchase and sale agreement contained noother references to any unfair labor practice charges. No
complaint issued on this charge.However, on January 20, 1988, the Union filed its chargeagainst M & J and West End in Case 1±CA±25221, and
amended that charge on February 19, 1988. Complaint issuedon the original and amended charges on March 25, 1988, allbefore the signing of the agreement. Without question, the at-
torney for M & J knew of the charges before the agreement
was signed and may well have known of the issuance of the
complaint by that date. Louis Simonini, owner and president
of Respondent BSA, denies gaining knowledge of these
charges and the complaint until sometime after the closing of
the sale. General Counsel argues that Simonini did have this
knowledge before closing. In support of his position, he
points to a letter written by Simonini to Board Agent Robert
Kiel in response to a letter from Kiel. Kiel's letter specifi-
cally refers to the complaint issued in Case 1±CA±25221.
Simonini, in his response, stated:[A]s Mr. Kiel states on p. 4, I was aware of an out-standing complaint against M & J Supply Co., Inc. and
that there has been a strike in late fall or early winter.Admittedly, this would seem to indicate knowledge ofCase 1±CA±25221 as it was the only case involving M &
J in which a complaint had issued. However, the same letter
from Simonini stated, in the very next sentence:[I] also stated to him (Mr. Kiel) on at least two occa-sions that, due to various letters sent by the N.L.R.B.
and given to me by the previous owner's representa-
tives and which I then shared with my attorneys, I wasof the opinion that all charges had been dropped at the
time of closing.The closing of the sale took place on April 13, 1988. Be-tween the execution of the purchase and sales agreement and
the closing, there was no amendment made to the Agreement
referencing any additional unfair labor practice charges.
Simonini testified that 1±CA±25178 was the only charge of
which he had knowledge as of the closing date. At the clos-
ing, the attorney for M & J presented to Simonini and other
bank officials and attorneys present, a letter from the Re-
gional Director for Region one. The letter referenced charge
1±CA±25178 and stated, ``This is to advise you that the
charge in the above matter has, with my approval, been with-
drawn without prejudice.'' Simonini testified that he under-
stood the letter to mean that the referenced charge was no
longer pending. Contrary to the position of the General
Counsel, I do not find that Simonini makes careful distinc-
tions between charges and complaints and do find that in his
letter to Board Agent Kiel was referring to the charge in
Case 1±CA±25178. I believe Simonini's contention that he
had no specific knowledge of the other pending charges or
the complaint issued against M & J. On the other hand, I
agree with General Counsel that Simonini knew of the sub-
stance, or at the very least, the consequences which could
flow from an adverse decision on this complaint.Simonini testified that some weeks before the closing, hisown attorney told him that there might be a hearing concern-
ing some unfair labor practice charges against M & J Supply
at some point in the future. Simonini further testified that his
attorney also had told him that, based upon what Respondent
M & J's attorney had told him, Respondent BSA might have
to recognize the Union if the charge were to be proven. Gen-
eral Counsel argues that since Case 1±CA±25178 only re-
ferred to a refusal to recall striking employees in violation
of Section 8(a)(1) and (3) of the Act, the only charges being 460DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
21General Counsel also relies on a statement purportedly given to BoardAgent Kiel by Simonini and then related to the Union's attorney. I do not rely
on this statement as it again attempts to show that Simonini had a clear under-
standing of the difference between a charge and a complaint, an understanding
which I find he did not have at the time of the purported statement.referred to above had to have been the charges in Case 1±CA±25221, which also allege violation of Section 8(a)(5).
Simonini's attorney was not a labor law specialist and the
evidence reveals that he relied to a great extent on what M
& J's attorney told him with respect to the labor law aspects
of the sale. This attorney did not testify and there is no tell-
ing on what information he based his statements to Simonini.
It is not clear that he understood the difference between the
consequences of an 8(a)(3) violation and an 8(a)(5) viola-
tion.21However, he did correctly inform Simonini of his po-tential liability which could result from all of the charges
filed.Respondent BSA thus contends that though it was on no-tice of Case 1±CA±25178, the letter for the Regional Direc-
tor put it on notice that the charge had been withdrawn and
it cannot be properly charged now with notice of any unfair
labor practice allegation pending against M & J. I find this
defense lacking in merit. Respondent M & J's attorney pre-
sented the letter at the closing. He had certain knowledge
that there were outstanding both other charges and a com-
plaint, which were not mentioned in the letter. Simonini ad-
mitted that there was some confusion at the closing with re-
spect to the meaning of the letter and M & J's attorney was
instructed to write the Board to determine its exact meaning.
However, no one at the closing felt the need to wait for this
letter to be written and a reply received before proceeding
with the closing. As Respondent BSA was willing to proceed
with the closing before it was sure as to the meaning of the
letter, it must bear the consequences of that action. I find that
it is charged with knowledge of the unfair labor practice alle-
gations of Case 1±CA±25178. I also find it is charged with
knowledge of the consequences of the 8(a)(5) allegations of
Case 1±CA±25221 even though it may not have known spe-
cifically of the existence of these charges and the complaint
issued in response thereto. Simonini, as noted above, testified
that his attorney had told him of his potential bargaining ob-
ligation.Finding that Respondent BSA is a Golden State successordoes not place any undue hardship on it. The underlying ra-
tionale behind imposing liability in a case like this is that the
purchaser has become the beneficiary of the unremedied un-
fair labor practices. Moreover, the potential liability for rem-
edying these unfair labor practices can be reflected in the
purchase price or can be secured by an indemnification
clause in the sales agreement. See Perma Vinyl, supra. In theinstant case, Respondent BSA assumed full liability for the
unremedied unfair labor practices in Case 1±CA±25178 and
was given indemnification for any other claim against, or li-
ability of Respondent M & J. In these circumstances, any
balancing of equities would have to favor having the alleged
unfair labor practices remedied by the successor BSA rather
than having the various discriminatees continue to bear the
burden of such practices.N. Whether Respondent BSA Had an Obligation toRecognize and Bargain with the Union and Whether ItHas Failed and Refused to Bargain with the Union?As found above, at the time of the purchase of the busi-ness of M & J, Respondent BSA was aware of the pending
unfair labor practices, as least insofar as it might require re-
calling striking drivers and bargaining with the Union. It was
aware of the strike and the alleged agreement to reinstate the
drivers and thus was aware of the potential liability for rem-
edying the alleged unfair labor practices. The remedy sought,
inter alia, includes the reinstatement of the striking employ-
ees and the discontinuance of the contract with Aldworth.
Given its knowledge, Respondent BSA, by continuing the
employing enterprise without any changes whatsoever, effec-
tively stepped into Respondents M & J and, as its alter ego,
West End's shoes vis-a-vis the Union. This includes suc-
ceeding to M & J's and West End's bargaining obligation.
Proxy Communications of Manhattan, 290 NLRB 540(1988); Blu-Fountain Manor, supra.A fair interpretation of the Union's June 15, 1988 letteris that it was asserting not only its collective-bargaining
rights against Respondents M & J and West End but also
against Respondent BSA. The June 15 letter was expanded
on in the union attorney's letter of June 24, 1988, a copy of
which was sent to Respondent BSA, wherein he reempha-
sized that the Union has sought recognition at ``M & J Sup-
ply'' and that the Union was continuing to seek recognition
at M & J Supply from the previous owners or the current
owners. Respondent BSA never responded to the above or
ever met and bargained with the Union. Simonini testified
that he never considered Respondent BSA as having any ob-
ligation to bargain with the Union since he acquired the busi-
ness. I find that Respondent BSA has failed and refused to
bargain with the Union as it is legally obligated to do in vio-
lation of Section 8(a)(5) of the Act.CONCLUSIONSOF
LAW1. Respondents M & J Supply Co., Inc. and Robert G. An-drew, Inc. were employers engaged in commerce within the
meaning of Section 2(2), (6), and (7) of the Act at all times
material until April 13, 1988.2. Respondent Building Supply Acquisition Co., Inc. t/a M& J Supply Co., Inc. has been an employer engaged in com-
merce within the meaning of Section 2(2), (6), and (7) of the
Act since April 13, 1988.3. Respondent West End Transport, Inc. is an employerengaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act.4. Respondent West End Transport, Inc., for the purposeof this proceeding, is the alter ego of Respondent M & J
Supply Co., Inc.5. Respondent Robert G. Andrew, Inc. shares the same li-ability as Respondent M & J Supply Co., Inc. for the pur-
pose of this proceeding, and all Respondents are jointly and
severally liable to remedy the unfair labor practices found to
have been committed, with Respondent Building Supply Ac-
quisition Co., Inc.'s liability commencing as of April 13,
1988.6. Local 251, a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, AFL- 461ROBERT G. ANDREW, INC.22Backpay shall be computed in accordance with the formula approved inF. W. Woolworth Co., 90 NLRB 289 (1950), with interest as computed in NewHorizons for the Retarded, 283 NLRB 1173 (1987). The unit employeeswhose backpay should be computed from November 17, 1987, are: Richard
Gobern, Richard Santos, Malik R. Abdullah, John J. Medeiros, William G.
Couitt Jr., Joseph Tabishesky, and Norman J. Carreiro.The unit employees whose backpay should be computed from December 24,1987, are: Kevin Peltier, Galen Bradley, Stephen Frongillo, Thomas
Rosenfield, and Alfred Bucci.Backpay should be computed utilizing the $1.50-per-hour increase in paythat Respondents implemented after October 19, 1987, and should extend to
all unit employees until April 13, 1988. Until that date, it is not clear from
the record that all would have been reinstated except for Respondents' unfair
labor practices. After April 13, 1987, Successor Respondent Building Supply
Acquisition Co., Inc. has operated the business utilizing, under subcontract,
substantially less than twelve persons to perform unit work. Because its em-
ployee complement appears based upon legitimate business needs, I do not be-
lieve that it should have to reinstate more unit employees than it actually
needs nor have to pay backpay for more employees than it would have rein-
stated.23Respondent West End Transport, Inc. did not at the time of hearing haveany customers and apparently was not seeking new customers. The business
it was created to serve is being operated by successor Respondent Building
Supply Acquisition Co., Inc. However, based on the letters which purportedly
offered reinstatement to three unit employees, this Respondent may be in a
position to offer employment to certain of the unit employees at M & J Kitch-
en Supply Co. Inc. Unfortunately, M & J Kitchen Supply Co., Inc. is not a
party to this proceeding and I do not believe it can be ordered as a result of
this proceeding to enter into an agreement with Respondent West End Trans-
port, Inc. If M & J Kitchen Supply Co., Inc. voluntarily terminates its sub-
contract for unit work and enters into an agreement with West End Transport,
Inc. to provide employees for the positions thus created, then I recommend
that the backpay liability of Respondents Robert G. Andrew, Inc. and West
End Transport, Inc. end with a valid offer to reinstate unit employees to the
positions created.CIO is a labor organization within the meaning of Section2(5) of the Act.7. All full-time and regular part-time drivers, helpers,warehousemen, and yardmen employed at Respondents M &
J Supply Co., Inc.'s and West End Transport, Inc.'s Provi-
dence, Rhode Island facilities, but excluding office clerical
employees, guards and supervisors as defined in the Act,
constitute a unit appropriate for the purposes of collective
bargaining within the meaning of Section 9(b) of the Act.8. Since December 7, 1987, Local 251 has been the exclu-sive collective-bargaining representative of the employees in
the aforesaid appropriate unit within the meaning of Section
9(a) of the Act.9. Respondent West End Transport, Inc. and its alter ego,Respondent M & J Supply Co., Inc. have engaged in and are
engaging in unfair labor practices within the meaning of Sec-
tion 8(a)(1), (3), and (5) of the Act by:a. Threatening to fire their employees if they en-gaged in a strike.b. Promising their employees a wage increase andother benefits and implementing the wage increase dur-
ing the Union organizing campaign.c. Failing and refusing to recall striking employeesafter an unconditional offer to return to work had been
made by them on November 17, 1987.d. Failing and refusing to notify and bargain in goodfaith with the Union concerning the decision to sub-
contract unit work and the effects of that decision.e. Subcontracting the unit work and terminating theemployment of non-striking unit employees on or about
December 24, 1987.f. Failing and refusing to notify the Union of the de-cision to sell the business of Respondent M & J Supply
Co., Inc., and the sale of the business and failing and
refusing to bargain with the Union concerning the ef-
fects of the decision to sale and subsequent sale.g. Failing and refusing to bargain in good faith withthe Union by virtue of their overall conduct, including
the withholding from the Union of notice of the sub-
contracting of unit work and the sale of Respondent M
& J's business.10. Respondent Building Supply Acquisition Co., Inc. t/aM & J Supply Co., Inc. is a successor with knowledge to
Respondent M & J Supply Co., Inc. and has engaged in and
is engaging in unfair labor practices within the meaning of
Sections 8(a)(1), (3), and (5) of the Act by:a. Failing and refusing since April 13, 1988 to ceasesubcontracting unit work and reinstate unit employees
to the positions they previously held which still exist.b. Failing and refusing to extend recognition to theUnit as the exclusive collective bargaining representa-
tive of the employees in the appropriate unit, and fail-
ing and refusing to bargain in good faith with the
Union over the terms and conditions of employment of
said employees.11. The unfair labor practices found above are unfair laborpractices affecting commerce within the meaning of Section
2(6) and (7) of the Act.REMEDYHaving found that Respondents have violated Section 8(a)(1), (3), and (5) of the Act, I recommend that Respondents
be ordered to cease and desist therefrom and take certain af-
firmative action designed to effectuate the policies of the
Act.Having found that Respondent M & J Supply Co., Inc. andits alter ego, West End Transport, Inc. unlawfully failed to
bargain in good faith with the Union as the exclusive rep-
resentative of employees in the appropriate unit, I rec-
ommend that it be ordered, upon request of the Union, to
bargain in good faith over the terms and conditions of em-
ployment of the unit employees. Having further found that
these Respondents unlawfully failed to reinstate striking unit
employees after their November 17, 1987 unconditional offer
to return to work, and thereafter unlawfully subcontracted
unit work and discharged nonstriking unit employees on or
about December 24, 1987, I recommend that these Respond-
ents be ordered to make whole22the striking unit employeesfrom November 17, 1987, and nonstriking unit employees
from December 24, 1987, until such date that Respondent
West End Transport, Inc. reinstates the unit employees or tothe date that this Respondent demonstrates that it has no po-
sitions available because of legitimate business reasons.23Having found that Respondent Building Supply Acquisi-tion Co., Inc. has unlawfully failed to extend recognition to
the Union, bargain in good faith with the Union, and rein-
state the unit employees, I recommend that it be ordered to
extend recognition to the Union as the exclusive rep-
resentative for purposes of collective bargaining of the em-
ployees in the appropriate unit; upon request of the Union,
bargain in good faith with the Union over the terms and con-
ditions of employment of unit employees; and offer reinstate- 462DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
24If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Section 102.48 of the Rules, be adopted by the Board and all ob-
jections to them shall be deemed waived for all purposes.25If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National Labor
Relations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.''ment, based upon seniority, to unit employees for which ithas positions available. I recommend that this Respondent be
further ordered to terminate its subcontract of unit work im-
mediately so that unit positions will become available. In the
event that this Respondent, for legitimate business reasons,
cannot reinstate all unit employees, those not reinstated will
be maintained on a preferential hiring list, by seniority, and
offered reinstatement as positions become available.ITISFURTHERRECOMMENDED
that all Respondents beheld jointly and severally liable to remedy the unfair labor
practices found to have been committed with Respondent
Building Supply Acquisition Co., Inc.'s joint liability, includ-
ing liability for backpay, commencing as of April 13, 1988.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended24ORDER1. Respondents Robert G. Andrew, Inc., West End Trans-port, Inc. and its alter ego, M & J Supply Co., Inc., Provi-
dence, Rhode Island, their officers, agents, successors, and
assigns, shall cease and desist from(a) Threatening to fire their employees if they engage ina strike.(b) Promising their employees a wage increase and otherbenefits and implementing the wage increase during a union
organizing campaign.(c) Failing and refusing to recall striking employees afteran unconditional offer to return to work had been made by
them on November 17, 1987.(d) Failing and refusing to notify and bargain in good faithwith the Union concerning the decision to subcontract unit
work and the effects of that decision.(e) Subcontracting the unit work and terminating the em-ployment of nonstriking unit employees on or about Decem-
ber 24, 1987.(f) Failing and refusing to notify the Union of the decisionto sell the business of Respondent M & J Supply Co., Inc.,
and the sale of the business and by failing and refusing to
bargain with the Union concerning the effects of the decision
to sell and subsequent sale.(g) Failing and refusing to bargain in good faith with theUnion as the exclusive representative of their employees in
the appropriate unit, to wit:All full-time and regular part-time drivers, helpers,warehousemen and yardmen employed at Respondents
M & J Supply Co., Inc.'s and West End Transport,
Inc.'s Providence, Rhode Island facilities but excluding
office clerical employees, guards and supervisors as de-
fined in the Act.(h) In any like or related manner interfering with, restrain-ing, or coercing their employees in the exercise of rights
guaranteed them by Section 7 of the Act.2. Successor Respondent Building Supply Acquisition Co.,Inc. t/a M & J Supply Co., Inc., its officers, agents, succes-
sors, and assigns, shall cease and desist from(a) Failing and refusing since April 13, 1988, to cease sub-contracting unit work and reinstate unit employees to the po-sitions they previously held which still exist.(b) Failing and refusing to extend recognition to the Unionas the exclusive collective-bargaining representative of the
employees in the appropriate unit, and failing and refusing
to bargain in good faith with the Union over the terms and
conditions of employment of said employees.3. Respondents Robert G. Andrew, Inc., West End Trans-port, Inc. and its alter ego, M & J Supply Co., Inc., their of-
ficers, agents, successors, and assigns, shall take the fol-
lowing affirmative action necessary to effectuate the policies
of the Act.(a) Make all unit employees whole for any losses theymay have suffered by virtue of Respondents' unlawful failure
to reinstate striking unit employees after November 17, 1987,
and nonstriking unit employees after December 24, 1987, in
manner described in the remedy section of this decision.(b) On request, bargain in good faith with the Union,Local 251, as the exclusive representative of all employees
in the appropriate unit set out above and, if an understanding
is reached, embody it in a signed agreement.(c) Offer reinstatement to unit employees to the same orequivalent positions in the manner set forth in the remedy
section of this decision.4. Successor Respondent Building Supply Acquisition Co.,Inc., t/a M & J Supply Co., Inc., its officers, agents, succes-
sors, and assigns, shall take the following affirmative action
necessary to effectuate the policies of the Act.(a) Extend recognition to the Union, Local 251, as the ex-clusive bargaining representative of all employees in the ap-
propriate unit set out above, and upon request, bargain in
good faith with the Union and, if an understanding is
reached, embody it in a signed agreement.(b) Terminate its subcontract for unit work and offer rein-statement to unit employees, by seniority, to the positions
they previously held, or to substantially equivalent positions
to the extent such positions exist.(c) Make whole the unit employees for any losses theymay have suffered by Respondent's predecessors unlawful
actions and by its continuation of those unlawful actions in
the manner set forth in the remedy section of this decison.5. All of the Respondents named above shall
(a) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(b) Respondents West End Transport, Inc. and Robert G.Andrew, Inc. shall mail to their former employees and Re-
spondent Building Supply Acquisition, Co., Inc. shall post at
its place of business copies of the attached notice which is
marked ``Appendix.''25Copies of the notice, on forms pro-vided by the Regional Director for Region 1, after being
signed by the Respondents' authorized representatives, shall
be posted by the Respondents immediately on receipt and
maintained by them for 60 consecutive days in conspicuous 463ROBERT G. ANDREW, INC.places including all places where notices are customarilyposted. Reasonable steps shall be taken by the Respondentsto ensure that the notices are not altered, defaced, or coveredby any other material.